UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 BPZ Resources, Inc. (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid! previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: BPZ Resources, Inc. 580 Westlake Park Boulevard, Suite 525 Houston, Texas 77079 May 8, 2015 Dear BPZ Resources, Inc. Shareholder: I am pleased to invite you to the Annual Meeting of the Shareholders of BPZ Resources, Inc. The meeting will be held at 10:00 a.m. local time on June 19, 2015 via teleconference. You will be able to attend the annual meeting using one of the following dial-in numbers: US Dial-in: (877) 293-5457 International Dial-in: (707) 287-9344 The Annual Meeting may also be accessed via the Investor Relations, Events & Presentations section of our website at www.bpzenergy.com . At the Annual Meeting, you and the other shareholders will vote on the following: 1. the election of three Class II directors to serve on the Board of Directors until the 2018 Annual Meeting of Shareholders and one new Class I director to serve on the Board of Directors until the 2017 Annual Meeting of Shareholders, or until their successors are duly elected and qualified; 2. the approval, by non-binding vote, of the compensation of our named executive officers; 3. the ratification of the appointment of BDO USA, LLP as the Company’s independent public accountants for the year ending December 31, 2015; and 4. any other business that may properly come before the meeting and any adjournment or postponement. Our Board of Directors has unanimously approved the proposals and recommends that you vote in favor of proposals one through three. Details relating to these matters are set forth in the proxy statement. Please review the entire proxy statement carefully. All shareholders of record, as of the close of business on April 20, 2015, will be entitled to notice of, and to vote on the proposals to be considered at, the Annual Meeting of Shareholders or at any adjournment or postponement thereof. We are providing access to our proxy materials over the Internet. We are mailing to our shareholders a Notice and Access of Internet Availability of proxy materials (“the Notice and Access”) instead of a paper copy of this proxy statement, a proxy card and our 2014 Annual Report. The Notice and Access contains instructions on how to access those documents over the Internet, as well as instructions on how to request a paper copy of our proxy materials. We believe the Notice and Access process will provide you with the information you need in a timely manner, lower the costs and reduce the environmental impact of our Annual Meeting. We hope that you are able to join us at the Annual Meeting via teleconference on June 19, 2015. Your vote on these matters is very important. There are several ways to cast your vote: you may vote via the Internet, by telephone, or, if you received a paper copy of the proxy card, by signing and returning it in the envelope provided. If you have any questions about the procedure for voting your shares described in the attached proxy statement, please contact our Corporate Secretary at (281) 556-6200. Thank you for your continued support. Very truly yours, /s/ James B. Taylor James B. Taylor Chairman of the Board ii BPZ RESOURCES, INC. 580 Westlake Park Boulevard, Suite 525 Houston, Texas 77079 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TIME AND DATE 10:00 a.m., Central Daylight Time on Friday, June 19, 2015. PLACE This year’s Annual Meeting will be a completely virtual meeting of shareholders, which will be conducted via live teleconference. The Annual Meeting may be accessed via the Investor Relations, Events & Presentations section of our website at www.bpzenergy.com , or by accessing the following dial-in numbers: US Dial-in: (877) 293-5457 International Dial-in:(707) 287-9344 Information included on our website, other than our Proxy Statement and form of proxy, is not a part of the proxy soliciting material. ITEMS OF BUSINESS ● To elect three Class II directors of the Board of Directors, each for a term of three years, and one new Class I director for the remainder of the Class I term. ● To recommend, by non-binding advisory vote, the compensation of our named executive officers. ● To ratify the appointment of BDO USA, LLP as the Company’s independent public accountants for the year ending December 31, 2015. ● To transact such other business as may properly come before the Annual Meeting and any adjournment or postponement. RECORD DATE You can vote if you are a shareholder of record on April 20, 2015. ANNUAL REPORT Our 2014 Annual Report to Shareholders is posted with these materials as a separate booklet. This document is not a part of the proxy solicitation materials. You may also access the 2014 Annual Report through our website at www.bpzenergy.com . PROXY VOTING It is important that your shares be represented and voted at the Annual Meeting. You can vote your shares by completing and returning your proxy card by mail, or by voting on the Internet or by telephone. See details under the heading “How do I vote?” IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JUNE 19, 2015: The Notice of Annual Meeting, Proxy Statement and the 2014 Annual Report, are available on the website www.edocumentview.com/BPZRQ. May 8, 2015 James B. Taylor Chairman of the Board iii TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THIS PROXY MATERIAL AND THE ANNUAL MEETING 6 PROPOSAL ONE ELECTION OF DIRECTORS 9 Composition of Board of Directors 9 Vote Required 10 Nominees for Class II Directors with Terms Expiring at this 2015 Annual Meeting: 10 Nominee for Class I Director with a Term Expiring at the 2017 Annual Meeting: 12 Recommendation of the Board of Directors 12 Continuing Class I Directors with Terms Expiring at the 2017 Annual Meeting: 13 Continuing Class III Directors with Terms Expiring at the 2016 Annual Meeting 14 CORPORATE GOVERNANCE 16 The Board of Directors 16 Board Leadership Structure; Presiding Independent Director 16 Meetings of the Board of Directors 16 Director Independence 17 Committees of the Board of Directors 17 The Board’s Role in Risk Oversight 19 Compensation Committee Interlocks and Insider Participation in Compensation Decisions 20 Communications with the Board of Directors 20 Non-Employee Director Compensation 20 Executive Officers Who Are Not Directors 22 Code of Ethics for Executive Officers 23 Corporate Governance Guidelines; Code of Ethical Conduct and Business Practices 23 Section 16(a) - Beneficial Ownership Reporting Compliance 23 EXECUTIVE COMPENSATION 24 Compensation Discussion and Analysis 24 Compensation of Our Named Executive Officers in 2014 31 Compensation Committee Report 35 Summary Compensation Table 36 2014 Grants of Plan-Based Awards 37 Outstanding Equity Awards At Fiscal Year-End 38 Option Exercises and Stock Vested 39 Employment Agreements, Termination of Employment and Change in Control Arrangements 40 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 43 SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS 44 iv CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 45 PROPOSAL TWO APPROVAL, BY NON-BINDING VOTE, OF OUR COMPENSATION OF NAMED EXECUTIVE OFFICERS 45 PROPOSAL THREE RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS 46 Vote Required 46 Principal Accountant Fees and Services 46 Audit Committee Report 47 SHAREHOLDER PROPOSALS FOR THE 2 48 OTHER MATTERS 49 v BPZ RESOURCES, INC. PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS TO BE HELD FRIDAY, JUNE 19, 2015 QUESTIONS AND ANSWERS ABOUT THIS PROXY MATERIAL AND THE ANNUAL MEETING What is the purpose of this proxy statement? This proxy statement is solicited by and on behalf of the Board of Directors of BPZ Resources, Inc., a Texas corporation (hereinafter referred to as the “Company,” “BPZ,” “we,” “us” or “our”) for use at the Annual Meeting of Shareholders (the “Annual Meeting”) to be held telephonically on June 19, 2015 at 10:00 a.m. local time, or at any continuations thereof. The Board of Directors is soliciting your proxy to give all shareholders of record the opportunity to vote on matters that will be presented at the Annual Meeting. This Proxy Statement provides you with information on these matters to assist you in voting your shares. The solicitation of proxies by the Board of Directors will be conducted primarily by mail and through the Internet. Additionally, officers, directors and employees of the Company may solicit proxies personally or by telephone, telegram or other forms of wire or facsimile communication. These officers, directors and employees will not receive any extra compensation for these services. The Company will reimburse brokers, custodians, nominees and fiduciaries for reasonable expenses incurred by them in forwarding proxy material to beneficial owners of common stock of the Company (the “Common Stock”) as of the record date. The costs of the solicitation will be borne by the Company, which is not expected to exceed the amount normally expended for a solicitation for an election of directors in the absence of a contest. How can I attend the Annual Meeting? This year’s Annual Meeting will be a completely virtual meeting of shareholders, which will be conducted via live teleconference. You will be able to attend Annual Meeting via the Investor Relations, Events & Presentations section of our website at www.bpzenergy.com , or by accessing the following dial-in numbers: US Dial-in: (877) 293-5457 International Dial-in: (707) 287-9344 Why did I receive a one-page notice in the mail regarding the Internet availability of proxy materials this year instead of a full set of proxy materials? In accordance with rules of the Securities and Exchange Commission (“SEC”), instead of mailing a printed copy of the Company’s proxy materials to shareholders, we may furnish proxy materials to the Company’s shareholders on the Internet by providing a Notice of Internet Availability of Proxy Materials (the “Notice of Internet Availability”) to shareholders when the materials are available on the Internet. The Company intends to commence its distribution of the Notice of Internet Availability on or about May 8, 2015. Shareholders receiving a Notice of Internet Availability by mail will not receive a printed copy of these proxy materials, unless they request it. Instead, the Notice of Internet Availability will instruct shareholders as to how they may access and review proxy materials on the Internet. Shareholders who receive a Notice of Internet Availability by mail who would like to receive a printed copy of the Company’s proxy materials, including a proxy card or voting instruction card, should follow the instructions for requesting these materials included on the Notice of Internet Availability. 6 Will I get more than one copy of the proxy statement, annual report or Notice of Internet Availability if there are multiple share holders at my address? In some cases, only one copy of this proxy statement, annual report or Notice of Internet Availability is being delivered to multiple shareholders sharing an address unless we have received contrary instructions from one or more of the shareholders. We will deliver promptly, upon a written or oral request, a separate copy of this proxy statement, annual report or Notice to a shareholder at a shared address to which a single copy of the document was delivered. Shareholders sharing an address may also submit requests for delivery of a single copy of the proxy statement, annual report or Notice of Internet Availability, but in such event will still receive separate proxies for each account. To request separate or single delivery of these materials now or in the future, a shareholder may submit a written request to the Corporate Secretary, BPZ Resources, Inc., 525 Westlake Park Blvd., Suite 525, Houston, Texas 77079 or a shareholder may make a request by calling the Corporate Secretary at (281)556-6200, or by contacting our transfer agent, ComputerShare Trust Company, Inc. (“ComputerShare”) at 8742 Lucent Blvd. Suite 225, Highlands Ranch Colorado 80129 or calling (303) 262-0600. What is the purpose of the Annual Meeting? The purpose of the Annual Meeting is to: (i) elect three Class II directors and one new Class I director; (ii) approve, by non-binding vote, the compensation of our named executive officers; (iii) ratify the appointment of BDO USA, LLP as the Company’s independent public accountants for the year ending December 31, 2015; and (iv) any other business that properly comes before the Annual Meeting (each a “Proposal,” and collectively, the “Proposals”). Although the Board of Directors does not anticipate that any other issues will come before the Annual Meeting, your completed and executed proxy gives the official proxies the right to vote your shares in their discretion on any other matter properly brought before the Annual Meeting. What is the quorum requirement? A quorum of shareholders is necessary to hold a valid meeting. A quorum will exist if shareholders of a majority of the outstanding shares of Common Stock are present at the Annual Meeting in person or by proxy. Abstentions and broker non-votes count as present for the purposes of establishing a quorum. If a quorum is not present, the Annual Meeting may be adjourned until a quorum is obtained. How many votes are needed to approve each Proposal? To be elected, each nominee for election as a director must receive the affirmative vote of a plurality of the votes cast by the holders of our Common Stock at the meeting and entitled to vote in the election of directors. An affirmative vote of a majority of the votes cast at the Annual Meeting will be required to approve Proposals Two and Three. Each holder of Common Stock is entitled to one vote on each matter that properly comes before the Annual Meeting for each share of Common Stock held. Shares of Common Stock do not carry cumulative voting rights. How will abstentions be counted? If you abstain from voting on any Proposal, you will effectively not vote on that item of business at the Annual Meeting. These votes are not considered to be votes cast for or against a Proposal and will have no effect on the voting of a Proposal. What is a broker non-vote and how is it counted? Under applicable regulatory rules, brokers are permitted to vote their customers’ stock held in street name only on routine matters when the brokers have not received voting instructions from their customers. Brokers are not allowed, however, to vote their customers’ stock held in street name on non-routine matters unless they have received voting instructions from their customers. In such cases, the uninstructed shares for which the broker is unable to vote are called broker non-votes. 7 The broker can register your shares as present at the Annual Meeting for purposes of attendance and obtaining a quorum, but will not be able to vote on those matters for which specific authorization is required. Similar to abstentions, broker non-votes will have no effect on the voting of the Proposals that are on the agenda to be presented at the meeting. What routine matters will be voted on at the Annual Meeting? The ratification of the independent public accountants is the only routine matter on which brokers may vote in their discretion on behalf of customers who have not provided voting instructions. What non-routine matters will be voted on at the Annual Meeting? The election of directors and the advisory vote on our executive compensation are non-routine matters on which brokers are not allowed to vote unless they have received specific voting instructions from their customers. What is the record date for voting at the Annual Meeting? The record date for purposes of determining the number of outstanding shares of Common Stock eligible to vote at the Annual Meeting, and for determining the shareholders entitled to vote at the Annual Meeting, is the close of business on April 20, 2015 (the “Record Date”). As of the Record Date, the Company had 118,663,085 shares of Common Stock outstanding and entitled to vote at the Annual Meeting. No other series of stock is outstanding. Holders of the shares of Common Stock have no preemptive rights. The transfer agent for the Common Stock is ComputerShare. ComputerShare’s telephone number is (303) 262-0600. Our proxy processing services are being provided by ComputerShare Investor Services LLC. What is the difference between a “shareholder of record” and a “street name” holder? These terms describe how your shares are held. If your shares are registered directly in your name with ComputerShare, the Company’s transfer agent, you are a “shareholder of record.” If your shares are held in the name of a brokerage, bank, trust or other nominee as a custodian, you are a “street name” holder. How do I vote? If your shares of Common Stock are held in “street name” by a broker, bank or other nominee, you will receive information from your nominee as to how to instruct them to vote your shares of Common Stock for each of the Proposals discussed in this proxy statement. If you are a shareholder of record and hold Common Stock in your own name, you may give instructions on how to vote your shares of Common Stock by following the instructions on the Notice of Internet Availability on how to vote over the Internet, by phone, or by mail by completing, signing, dating and returning the proxy card. Your vote must be received before the polls close during the Annual Meeting on June 19, 2015 at 10:15 a.m. Central Daylight Time. A proxy, when executed and not revoked, will be voted in accordance with its instructions. If no instructions are given, proxies will be voted FOR Proposals One through Three. As to any other matters that may properly come before the Annual Meeting, the persons named on the proxy card will vote thereon in accordance with their best judgment. Votes will be tabulated by ComputerShare Investor Services LLC. How do I revoke my proxy? You may revoke your proxy before the vote is taken at the Annual Meeting by: ● completing, signing and submitting a new proxy with a later date; 8 ● voting your shares electronically before the polls close during the Annual Meeting; or ● filing a signed, written notice of revocation with the Corporate Secretary of the Company. Your attendance at the Annual Meeting by teleconference will not automatically revoke your proxy. You may obtain an additional proxy card by writing BPZ Resources, Inc., 580 Westlake Park Boulevard, Suite 525, Houston, Texas 77079, Attention: Corporate Secretary. If the Common Stock you own is held on your behalf by a broker, bank or other nominee, you must contact the nominee to receive instructions as to how you can revoke your proxy. Where can I find the voting results of the Annual Meeting? We will announce the preliminary voting results at the Annual Meeting and disclose the final voting results in a current report on Form 8-K filed with the SEC within four business days of the date of the Annual Meeting unless only preliminary voting results are available at that time. To the extent necessary, we will file an amended report on Form 8-K to disclose the final voting results within four business days after the final voting results are known. You may access or obtain a copy of these and other reports free of charge on the Company’s web site at http://www.bpzenergy.com . Also, this Form 8-K, any amendments thereto and other reports filed by the Company with the SEC are available to you over the Internet at the SEC’s web site at http://www.sec.gov . PROPOSAL ONE ELECTION OF DIRECTORS Composition of Board of Directors The Company’s Board of Directors currently consists of nine directors. The Board of Directors is divided into three classes. The directors in each class serve a three-year term. The terms of each class expire at successive annual meetings so that the shareholders elect one class of directors at each annual meeting. Directors filled by an increase in the Board of Directors may be filled by the Board of Directors for a term of office continuing only until the next election of one or more directors by the shareholders. The current composition of the Board is: Class I Directors (term expiring at the 2017 Annual Meeting): Stephen C. Beasley Jerelyn Eagan Robert L. Sovine* Class II Directors (term expiring at this Annual Meeting): Dennis G. Strauch James B. Taylor Richard Spies Class III Directors (term expiring at the 2016 Annual Meeting): Manuel Pablo Zúñiga-Pflücker John J. Lendrum, III Stephen R. Brand *Mr. Sovine was appointed to the Board of Directors by unanimous vote of the Board in August 2014 by reason of an increase in the number of seats on the Board and therefore will stand for election at this year’s Annual Meeting. If elected by the shareholders, Mr. Sovine will serve the remainder of the term of Class I. 9 At the Annual Meeting, three Class II directors are to be elected, each of whom will serve until the 2018 Annual Meeting or until his successor is duly elected and qualified. In addition, a new Class I director was appointed to the Board of Directors by unanimous vote of the Board to fill a vacancy by reason of an increase in the number of seats on the Board of Directors and will stand for election by the shareholders at this Annual Meeting, and will serve until the 2017 Annual Meeting or until his successor is duly elected and qualified. The Board of Directors has nominated, and the persons named on the proxy card as proxies will vote to elect, the following individuals as directors of the Board of Directors: Dennis G. Strauch, James B. Taylor and Richard Spies as Class II directors, and Robert L. Sovine as a Class I director. If any of the four nominees should become unable to accept election, the persons named on the proxy card as proxies may vote for other person(s) selected by the Board of Directors. We have no reason to believe that any of the four nominees for election named in this proxy statement will be unable to serve. Under our Corporate Governance Guidelines , we have a mandatory retirement age policy with regard to directors, which provides that a person is not qualified to serve as a director if he or she is more than seventy-five years of age on the Annual Meeting of Shareholders at which he or she stands for election as a director. However, the Board believes it is important to monitor overall Board performance and suitability. Upon the recommendation of the Nominating and Corporate Governance Committee, the Board may waive the effective date of mandatory retirement. The Board of Directors believes this will allow the Board to retain the services of directors who have been able to develop and demonstrate increasing insight into the Company and its operations, and provide an increasing contribution to the Board as a whole. The Nominating and Corporate Governance Committee and the Board of Directors voted, pursuant to our Corporate Governance Guidelines, to waive the mandatory retirement age policy in favor of Mr. Taylor’s continued service on the Board. The principal occupation and certain other information about the nominees, as well as the continuing directors, is set forth on the following pages. Vote Required The vote required to approve the proposal to elect Dennis G. Strauch, James B. Taylor and Richard Spies to serve as Class II directors and Robert L. Sovine to serve as a Class I director is the affirmative vote of a plurality of the votes cast at the Annual Meeting by the holders of our Common Stock and entitled to vote in the election of directors. Each holder of shares of Common Stock is entitled to one vote for each share of Common Stock held. Nominees for Class II Directors with Terms Expiring at this 2015 Annual Meeting: Richard Spies Age: 61 Director Since: September 2013 Committees: Member of the Technical Committee Position, Principal Occupation, Business Experience and Directorships: Mr. Spies is Chief Executive Officer of Pan American Energy, a BP affiliate which holds interests in upstream oil and gas in Argentina, Bolivia and Chile, and power generation interests in Argentina. Mr. Spies also serves on the Board of Directors of Pan American Energy. Mr. Spies was Chief Operating Officer of the Company from August 2010 until October 2013, after which he rejoined BP. Prior to his position with the Company, Mr. Spies was President of BP Russia from 2005 until 2009. From 1997 until 2005, he served as Chief Executive Officer of Pan American Energy, an Amoco (and subsequently BP) joint venture, which held business interests in upstream oil and gas, as well as power generation in Argentina and Bolivia. From 1995 to 1997, he was Vice President and Business Unit Leader for Amoco’s Midcontinent E&P business in Denver. From 1992 to 1995, he was President of Amoco Argentina. From 1990 to 1992, he was Vice President of Amoco Argentina. From 1975 to 1990, Mr. Spies held various technical, supervisory, and managerial positions including work in the Gulf of Mexico. Mr. Spies graduated from Louisiana State University with a Bachelor of Science in chemical engineering. He currently serves on the Board of Directors of AEDIN, a non-profit school in Buenos Aires serving neurologically disabled children, and is past President of AmCham Argentina, as well as a former Board of Director of AmCham Russia. We believe Mr. Spies’ extensive experience in the oil and gas industry projects in South America and as our former Chief Operating Officer makes Mr. Spies a valuable member of our Board. 10 Dennis G. Strauch Age: 67 Director Since: July 2005 Committees: Member of the Nominating and Corporate Governance Committee, Member of the Technical Committee Position, Principal Occupation, Business Experience and Directorships: Mr. Strauch has served since 2001 as Managing General Partner of Delmar Holdings, LP, a private firm which manages U.S. oil and gas properties. From 1992 to 2001, Mr. Strauch held various positions, including President and CEO, with Zarara Oil and Gas Limited and its predecessors. Zarara, a publicly traded company in the U.S. and U.K., had international oil and gas operations in Africa, the Middle East, the Far East and South America. Mr. Strauch has over 42 years of experience in the oil and gas industry with extensive international and domestic technical experience in the areas of acquisitions, reservoir engineering and economic evaluations. He began his career with Schlumberger and has served in senior management and technical positions with ARAMCO, Petro-Lewis, Whiting Petroleum and Geodyne Resources. Mr. Strauch holds a Master’s degree in Business Administration from the University of Denver and a degree in Geophysics from the Colorado School of Mines. Mr. Strauch is a Registered Professional Engineer in the State of Colorado. We believe Mr. Strauch brings significant experience in and knowledge of the energy industry, as well as technical expertise to our Board. James B. Taylor Age: 77 Director Since: February 2010 Committees: Chairman of the Board of Directors, Member of the Technical Committee Position, Principal Occupation, Business Experience and Directorships: Mr. Taylor was appointed Chairman of the Board of Directors of the Company in March 2011. Mr. Taylor brings over 47 years of experience in the oil and gas sector and has served as a Director for four publicly held oil and gas companies. Mr. Taylor served as Executive Vice President of Occidental Oil and Gas from 1994 until 1996, where he was responsible for worldwide exploration and producing operations. Also while at Occidental, he was responsible for the development of the Caño Limon discovery in the Colombian Llanos, including construction of a major trans-Andean pipeline and marine export terminal. He managed Canadian Occidental’s worldwide activities as Chief Operating Officer from 1990 until 1993, including the discovery and development of the one-billion barrel Masila field in Yemen and construction of a pipeline and marine export terminal. From 1968 to 1996, Mr. Taylor served in various positions for Occidental Petroleum and was Executive Vice President of Worldwide Exploration and Development at the time of his retirement from Occidental Petroleum in December 1996. For the past decade, he served on the Board of Willbros Group, Inc., a worldwide engineering and pipeline construction company. We believe Mr. Taylor’s extensive technical experience in the oil and gas sector and his prior service as a director for publicly held oil and gas companies gives us a valuable perspective on the international oil and gas industry and reporting environment in which the Company operates. 11 Nominee for Class I Director with a Term Expiring at the 2017 Annual Meeting: Robert L. Sovine Age: 63 Director Since: August 2014 Committees: Chairman of the Nominating and Corporate Governance Committee, Member of the Compensation Committee Position, Principal Occupation, Business Experience and Directorships: Mr. Sovine was Vice President, Human Resources and Administrative Services at Marathon Oil Corporation from 2010 until he retired in 2014 where he was responsible for all human resources activities, including compensation and benefit administration. In this role he also served as a member of the executive team involved in the spin-off of Marathon Oil's downstream business into a new and separate company called Marathon Petroleum Corporation in 2011. He provided expert human resources counsel on change management elements of the spin-off, including facilitating key cultural change dimensions of the newly formed independent exploration and production company. He began his career with Marathon Oil and its predecessor companies in 1980 in Findlay, Ohio and subsequently held various positions of increasing responsibility in Human Resources at the company's refineries in Robinson, Illinois; Texas City, Texas; and Catlettsburg, Kentucky. He transferred to Houston in 2001 as Manager of Human Resources, Compensation and Organizational Development, and held that position until being appointed Manager of Human Resources for Marathon Oil's upstream organization in 2003. In 2010, he was named Vice President, Human Resources and Administrative Services for Marathon Oil Corporation. He is an adjunct professor of Human Resources for the Master of Business Administration program at Houston Baptist University, a member of the Society of Human Resources Management, a volunteer mediator for the Harris County Texas Dispute Resolution Center, and a trustee for the Houston Grand Opera. He holds a Master of Science in Human Resources and Bachelor of Science in Political Science from West Virginia University. We believe Mr. Sovine’s 34 years of experience in the energy business as a human resources professional will provide valuable input to strengthen the leadership culture, attract talent and develop our employees to help achieve our corporate vision. Recommendation of the Board of Directors THE BOARD OF DIRECTORS RECOMMENDS THAT THE SHAREHOLDERS VOTE “FOR” THE ELECTION OF THE FOUR NOMINEES LISTED ABOVE, THREE TO SERVE AS CLASS II DIRECTORS AND ONE TO SERVE AS A CLASS I DIRECTOR OF THE BOARD OF DIRECTORS OF THE COMPANY. 12 Continuing Class I Directors with Terms Expiring at the 2017 Annual Meeting: Stephen C. Beasley Age: 63 Director Since: February 2010 Committees: Chairman of the Compensation Committee, Member of the Audit Committee Position, Principal Occupation, Business Experience and Directorships: Mr. Beasley is the founder and Chief Executive Officer of Eaton Group Inc., an executive solutions and strategic investment firm, since 2008. He served as President of El Paso Corporation’s Eastern Pipeline Group from 2003 until 2007 and was a member of El Paso Corporation’s Corporate Executive Committee from 2005 until 2007. In his role, Mr. Beasley was Chairman and President of Tennessee Gas Pipeline Company and ANR Pipeline Company - two of the largest transmission systems in the United States. In addition, Mr. Beasley currently serves as an independent director for SandRidge Energy, Inc., Space Services Holdings, Inc., WGL Holdings, Inc. and its wholly-owned subsidiary Washington Gas Light Company. He previously served on the Boards of Williams Pipeline Partners, L.P. from 2007 until 2009, Southern Union Company in 2009, and C Sixty Inc. from 2002 until 2005. We believe Mr. Beasley’s diverse management experience of over 35 years in the energy and chemical industries and his prior service as an independent director for public companies gives him valuable insight on the oil and gas industry and reporting environment in which the Company operates. Jerelyn Eagan Age: 60 Director Since: March 2012 Committees: Member of the Audit Committee, Member of the Compensation Committee Position, Principal Occupation, Business Experience and Directorships: Ms. Eagan was employed by Delta Hydrocarbons B.V. as Chief Financial Officer from 2006-2009. Immediately preceding that, Ms. Eagan was Vice President, Finance for Global Gas and Power at Royal Dutch Shell in 2005, Vice President, Finance & Commercial for the Americas Region Exploration & Production group at Shell Oil Company from 1999-2004, Chief Financial Officer of Shell Oil Company from 2002-2003, Deputy Group Controller at Royal Dutch Shell from 1995-1998, Finance Manager for the Refining and Marketing Group at Shell Oil Company from 1990-1994, and in various other positions at Shell Oil Company from 1976-1989. Ms. Eagan was a member of the Board of Directors of Marine Spill Response Corporation from January 2012 until October 2013, and was the chair of its audit committee. Ms. Eagan is the Chief Operating Officer of the Ayn Rand Institute since August 2012. Ms. Eagan holds a Masters of Business Administration and a Juris Doctorate, and has previously been a Certified Management Accountant and a Certified Public Accountant. We believe Ms. Eagan’s extensive accounting and financial background in the oil and gas industry makes her a valuable part of our Board. 13 Continuing Class III Directors with Terms Expiring at the 2016 Annual Meeting Manuel Pablo Zúñiga-Pflüker Age: 54 Director Since: September 2004 Committees: None Position, Principal Occupation, Business Experience and Directorships: Mr. Zúñiga-Pflüker has been President of the Company since September 2004 and in May 2005 he was also appointed Chief Executive Officer of the Company. Mr. Zúñiga-Pflüker is a petroleum engineer and fourth generation oilman who has spent the past 20 plus years in the international oil and gas business. He began his career with Occidental Petroleum, before founding BPZ & Associates, Inc. a technical consulting company he established in 1989, which was the predecessor of BPZ Energy that was established in 2001. He is a reservoir engineer with expertise reappraising previously drilled fields and developing stranded natural gas fields using diverse technologies. With BPZ Resources he is developing oil and gas projects in Peru where BPZ Resources has a total of four blocks totaling 2.2 million gross (1.9 million net) acres. He holds a Bachelor’s Degree in Mechanical Engineering from the University of Maryland, and a Master’s Degree in Petroleum Engineering from Texas A&M University. We believe Mr. Zúñiga-Pflüker brings to the Board of Directors extensive knowledge of the Company and its assets by virtue of his service as an executive officer and director of the Company since its founding, and the energy industry generally through his background and education. John J. Lendrum, III Age: 64 Director Since: July 2005 Committees: Chairman of the Audit Committee, Member of the Nominating and Corporate Governance Committee Position, Principal Occupation, Business Experience and Directorships: Mr. Lendrum is the Chairman of the Board of Torch Energy Advisors Incorporated (“Torch”), a Houston-based company which specializes in the exploitation and development of oil and gas properties, mid-stream gas assets, and clean energy. Previously he served as the President, Chief Operating Officer and a Director of Torch. Mr. Lendrum is also the Vice Chairman of the Board of Directors of Resaca Exploitation, Inc. From 1993 to 2005, Mr. Lendrum founded and served as President of Rockport Resources Capital Corporation, which focused on providing capital to the energy industry. During this period, he was also a Principal in Star Natural Gas Company, a privately-held company with mid-stream natural gas assets. Previously, Mr. Lendrum served as Executive Vice President and Chief Financial Officer of Torch and in senior financial and business development roles with the Torch managed companies of Nuevo Energy Company, Energy Assets International and Bellwether Exploration. Mr. Lendrum began his career with the international public accounting firm of KPMG Peat Marwick, and he earned a B.B.A. in Finance and completed his graduate studies in Accounting Theory at The University of Texas at Austin. We believe Mr. Lendrum’s education and accounting background, industry, business development and management experience brings valuable skills to our Board and qualifies him to serve as Chairman of our Audit Committee as our financial expert. 14 Stephen R. Brand Age: 65 Director Since: March 2012 Committees: Chairman of the Technical Committee, Member of the Compensation Committee Position, Principal Occupation, Business Experience and Directorships: Since 2011, Mr. Brand has served as Senior Executive Advisor and member of the Advisory Board of Welltec and as Senior Advisor to Clean Range Ventures. Immediately preceding that, Mr. Brand was employed by ConocoPhillips from 1976-2011 where he served as Senior Vice President, Technology (R&D) from 2007-2011, Vice President of Exploration and Business Development from 2005-2007, President of Australasia from 1998-2005, Manager of Exploration and Production - Business Development from 1995-1998, President, Canada from 1992-1995, Manager, Exploration and Production - North America Business Development from 1989-1992, and in various geologist positions from 1976-1989. In addition to serving on the Advisory Board of Welltec, Mr. Brand has been a member of the Board of SM Energy since 2011, a member of the Accenture Global Energy Board since 2007, and a member of the Board of Directors of Australian American Chamber of Commerce since 2006. He also served as a member of the Board of Trustees of the University of Colorado Foundation from 2010-2011, a member of the Board of Directors of Aquatic Energy, LLC from 2010-2011, a member of the U.S. National Committee, World Petroleum Congress from 2008-2011, and a member of the Advisory Council of the Geology Foundation of the University of Texas from 2005-2011. Mr. Brand holds a Doctorate and Masters of Science in Geology. We believe Mr. Brand’s extensive operational experience in the oil and gas industry brings valuable expertise to our Board. 15 CORPORATE GOVERNANCE The Board of Directors The Company’s business properties and affairs are managed under the direction of the Board of Directors. Members of the Board are kept informed of our business through discussions with our Chief Executive Officer, Chief Financial Officer, Chief Legal, Administrative and Commercial Officer and Vice President of Exploration and Production, by reviewing materials provided to them, by visiting our offices and properties and by participating in meetings of the Board and its Committees. The Company’s certificate of formation and bylaws provide for a classified Board of Directors consisting of three classes, each serving staggered three-year terms. As a result, shareholders elect a class consisting of a portion of the Board of Directors each year. At each Annual Meeting of Shareholders, the successors to the class of directors whose terms then expire will be elected to serve from the time of election until the third Annual Meeting following election (or in some cases, an appointment to the Board of Directors will be elected by the shareholders to complete the term of the seat to which he or she was appointed). The Company’s bylaws initially fixed the size of the Board at six. The Company’s bylaws provide that the authorized number of directors to constitute the entire Board of Directors may be changed by resolution duly adopted by at least a majority of the Board of Directors serving at the time of the vote. Any additional directorships resulting from an increase in the number of directors will be distributed among the three classes so that, as nearly as possible, each class will consist of one-third of the total number of directors. Vacancies and newly created directorships may be filled by the affirmative vote of a majority of the directors then in office, even if less than a quorum. Currently, the Company’s Board of Directors is composed of the following nine directors: James B. Taylor (Chairman), Manuel Pablo Zúñiga-Pflücker, Stephen C. Beasley, Stephen R. Brand, Jerelyn Eagan, John J. Lendrum, III, Richard Spies, Robert L. Sovine and Dennis G. Strauch. Board Leadership Structure; Presiding Independent Director The Board has no formal policy on whether the role of the Chairman of the Board and Chief Executive Officer should be held by separate persons. We believe it is important to maintain the flexibility to have either a combined or a separated chair and CEO structure as circumstances warrant. The Board believes our current leadership structure, with Mr. Taylor serving as Chairman of the Board and Mr. Zúñiga-Pflücker serving as Chief Executive Officer and President, is the appropriate structure for us at this time. From the time that we became a publicly traded company in September 2004, the roles of the Chairman of the Board and Chief Executive Officer have been held by separate individuals. Separating these positions allows our Chief Executive Officer to focus on our day-to-day business, while allowing the Chairman of the Board to lead the Board in its fundamental role of providing guidance to and oversight of management of the Company. Our independent directors have selected Mr. Lendrum to serve as the Board’s presiding independent director. The presiding independent director chairs all meetings of the non-employee and independent directors of the Board, including the Board’s executive sessions, serves as a liaison between the Chairman and the other independent directors, consults with the Chairman on agendas for Board meetings and other matters pertinent to the Company and the Board, approves meeting agendas and schedules and has the authority to call meetings of the independent directors and to communicate with majority shareholders, as necessary. Interested parties who would like to contact Mr. Lendrum, or the non-employee or independent directors, on a confidential basis may do so by mailing a written communication to Presiding Independent Director, BPZ Resources, Inc., 580 Westlake Park Boulevard, Suite 525, Houston, Texas 77079. Meetings of the Board of Directors During 2014, the Board of Directors held twelve regular meetings and acted by unanimous written consent five times. All of the incumbent directors attended at least seventy-five percent of the regular Board meetings held during 2014. All of the incumbent directors attended at least seventy-five percent of the committee meetings for which each respective member served during 2014. 16 Director Independence We determine whether a director is independent according to the New York Stock Exchange (NYSE) standards. The Board of Directors considers Messrs. Beasley, Brand, Lendrum, Taylor, Sovine and Strauch and Ms. Eagan “independent” under the standards of the NYSE. Committees of the Board of Directors Our Board of Directors has established four standing committees: the Audit Committee, the Compensation Committee, the Nominating and Corporate Governance Committee and the Technical Committee. Audit Committee Messrs. Lendrum and Beasley, and Ms. Eagan serve on our Audit Committee, all of whom are “independent” under both the standards of the NYSE and the SEC rules and regulations pertaining to listed company audit committees. The Board considers Mr. Lendrum, Chairman of the Audit Committee, an “audit committee financial expert,” as defined under the rules of the SEC. The Audit Committee recommends to the Board of Directors the independent registered public accounting firm to audit our financial statements and oversees the annual audit. The Audit Committee also approves any other services provided by public accounting firms. The Audit Committee provides assistance to the Board of Directors in fulfilling its oversight responsibility to the shareholders, the investment community and others relating to the integrity of our financial statements, our compliance with legal and regulatory requirements, the independent registered public accounting firm’s qualifications and independence and the performance of our internal audit function. The Audit Committee oversees our system of disclosure controls and procedures and system of internal controls regarding financial, accounting, legal compliance and ethics that management and the Board of Directors have established. In doing so, it will be the responsibility of the Audit Committee to maintain free and open communication between the Audit Committee and our independent registered public accounting firm, the internal audit function and management of the Company. Additionally, the Audit Committee, in conjunction with the Technical Committee, provides oversight to the process of determining our estimated reserves and may utilize independently engaged experts as necessary. The Audit Committee met seven times during 2014. See “Audit Committee Report” in this proxy statement. A copy of the Audit Committee’s Charter is posted on the Company’s website at www.bpzenergy.com and is available in print to any shareholder upon request. Compensation Committee Messrs. Beasley, Brand and Sovine and Ms. Eagan serve on our Compensation Committee. The Chairman of the Compensation Committee is Mr. Beasley. All members of the Compensation Committee are “independent” under the standards of the NYSE for purposes of serving on our Compensation Committee. Additionally, each member of the Compensation Committee qualifies as a “non-employee director” under Rule 16b-3 of the Securities Exchange Act of 1934 and an “outside director” under Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Tax Code”). The purpose of the Compensation Committee is to carry out the Board of Directors’ overall responsibility relating to the compensation of the Company’s executive officers. The Compensation Committee reviews the compensation and benefits of our executive officers, establishes and reviews general policies related to our compensation and benefits and administers our 2007 Long-Term Incentive Compensation Plan, as amended (“2007 LTIP”), 2007 Director Compensation Incentive Plan, as amended (“2007 DCIP”), and Employee Stock Purchase Plan (“ESPP”). The goal of the Compensation Committee’s policies on executive compensation is to ensure that an appropriate relationship exists between executive compensation and the creation of shareholder value, while at the same time attracting, motivating and retaining executives. In furtherance of this purpose, the Compensation Committee has the following duties and responsibilities with respect to executive compensation: ● Annually review and approve the Company’s corporate goals and objectives relevant to the compensation of the Chief Executive Officer, and the Company’s other executive officers; 17 ● Evaluate the performance of the Company’s executive officers in light of such goals and objectives; ● Determine and approve the executive officers’ annual salary and other cash and equity compensation based on this evaluation; ● Set the salary and equity compensation for our Chief Executive Officer; ● Determine and approve the long-term incentive component of the Chief Executive Officer’s compensation based on the Company’s performance and the relative shareholder return, the value of similar incentive awards to chief executive officers at comparable companies, the awards given to our Chief Executive Officer in the past years, and other criteria established by the Compensation Committee; and ● Assessment and determination of peer group companies for purpose of determining director and executive compensation. See “Executive Compensation - Compensation Discussion and Analysis” and “Compensation Committee Report” in this proxy statement. The Compensation Committee has the power to delegate some or all of its power and authority in administering the 2007 LTIP and 2007 DCIP to the Chief Executive Officer, other senior members of management, or a committee or subcommittee, as the Compensation Committee deems appropriate. However, the Compensation Committee may not delegate its authority with regard to any matter or action affecting an officer subject to Section 16 of the Securities and Exchange Act of 1934. The Compensation Committee is also authorized to and routinely uses an outside compensation consultant to assist it in making compensation recommendations and decisions. The Compensation Committee met three times during 2014 and acted once by unanimous written consent. A copy of the Compensation Committee’s Charter is posted on our website at www.bpzenergy.com and is available in print to any shareholder upon request. Nominating and Corporate Governance Committee Messrs. Sovine, Strauch and Lendrum serve on the Nominating and Corporate Governance Committee of our Board of Directors. The Chairman of the Nominating and Corporate Governance Committee is Mr. Sovine. The Nominating and Corporate Governance Committee assists our Board of Directors by identifying and reviewing qualified individuals, including candidates recommended by shareholders, to become members of our Board of Directors, consistent with any criteria the Nominating and Corporate Governance Committee may approve, recommending director nominees for election at the Annual Meeting of Shareholders or for appointment to fill vacancies, and advising our Board of Directors about the appropriate composition of our Board of Directors and its Committees. The Nominating and Corporate Governance Committee does not currently have a formal policy with regard to the consideration of any director candidates recommended by shareholders because the committee believes it can adequately evaluate any such recommendation on a case-by-case basis. Under our Corporate Governance Guidelines, the Nominating and Corporate Governance Committee is responsible for periodically reviewing with the Board the appropriate skills and characteristics required for Board members in the context of the current composition of the Board. This assessment includes consideration of the following criteria, among others: independent business or professional experience, integrity and judgment, records of public service, diversity, age, skills, occupation and understanding of financial statements and financial reporting systems, all in the context of an assessment of the perceived needs of the Board at the time. Although the Company does not have a formal policy with regard to the consideration of diversity in identifying Director nominees, the Nominating and Corporate Governance Committee strives to nominate Directors with a variety of complementary skills so that, as a group, the Board will possess the appropriate talent, skills and expertise to oversee the Company’s business. 18 The Nominating and Corporate Governance Committee also develops and recommends to our Board of Directors corporate governance principles and practices and assists in implementing them. The Nominating and Corporate Governance Committee conducts regular reviews of our corporate governance principles and practices and recommends to our Board of Directors any additions, amendments or other changes. Under the Nominating and Corporate Governance Committee Charter, the Nominating and Corporate Governance Committee establishes and administers a periodic assessment procedure relating to the performance of both the Board of Directors as a whole and its committees. The Nominating and Corporate Governance Committee met eight times during 2014. A copy of the Nominating and Corporate Governance Committee’s Charter is posted on the Company’s website at www.bpzenergy.com and is available in print to any shareholder upon request. Technical Committee Messrs. Brand, Taylor, Strauch and Spies serve on the Technical Committee of our Board of Directors. The Chairman of the Technical Committee is Mr. Brand. Our Technical Committee assists our Board of Directors by oversight and review of the Company’s operations, and oil and gas reserves certification. Specific responsibilities include the following: review of the integrity of our oil and gas reserves; review of the qualifications, independence and performance of our independent reserve engineers; review of our procedures for providing information to the independent reserve engineers; authority to evaluate and select the independent reserve engineers; review of operations and performance targets, oversight and review of significant engineering and procurement projects, and policies and procedures regarding safety in operations. The Technical Committee met nine times during 2014. A copy of the Technical Committee’s charter is posted on our website and is available in print to any shareholder upon request. The Board’s Role in Risk Oversight The Board of Directors is responsible for overseeing the management of the business and affairs of the Company, but delegates day-to-day management of the Company to the Chief Executive Officer and our executive management team. The Board of Directors is generally responsible for risk oversight, with the assistance of our Board Committees with respect to certain areas of risk, and relying upon management to generally manage the material risks we face. Members of our executive and senior management team frequently make presentations to the full Board of Directors on activities that may subject the Company to significant or strategic operational and financial risks and the plans management has to control such risks. As part of its responsibilities, the Audit Committee is responsible for reviewing and discussing with management (including our Chief Financial Officer and our Chief Legal, Administrative & Commercial Officer) our guidelines and policies to govern the process by which risk assessment and risk management is undertaken, including our major financial reporting risk exposures and the steps management has taken to monitor and control such exposures. Our Compensation Committee is responsible for overseeing the Company’s assessment of whether its compensation policies and practices are likely to expose the Company to material risks, and in consultation with management, is responsible for overseeing the Company’s compliance with regulations governing executive compensation. The Nominating and Corporate Governance Committee reviews the effectiveness of the Board’s leadership structure and corporate governance matters. In July 2010, the Board of Directors established the Technical Committee to provide review and oversight of our determination and certification of oil and gas reserves, as well as to assist management in assessing operational risk. In providing review and oversight, the Technical Committee may review the propriety of our methodology and procedures for determining the oil and gas reserves as well as the reserves estimates resulting from such methodology and procedures. The Technical Committee may also review the qualifications, independence and performance of our independent reserve engineers. We also rely on various executive and other management personnel to understand, assess, mitigate and generally manage material risks that we face in various areas including capital expenditure plans, liquidity and health, safety and environment. Each of our Committees, as well as executive and senior management, reports regularly on these matters to the full Board of Directors. 19 Compensation Risk Assessment We do not believe that our current employee compensation policies and practices create risks that are reasonably likely to have a material adverse effect on us. Our current employee compensation consists of base salary, a discretionary cash bonus based upon individual and company performance, equity awards under our 2007 LTIP; health benefits; limited perquisites; participation in our ESPP; and participation in our 401(k) plan. We believe our compensation program, that allocates compensation among base salary and short and long-term compensation target opportunities, does not encourage our executives or non-executive employees to take excessive risks. Restricted stock awards typically vest over a period of one, two or three years, stock option awards typically vest ratably over a period of three years and performance share awards vest after three years. We believe the time-based vesting over a multi-year period for our long-term incentive awards helps ensure that both employees and executives take actions and make decisions which contribute to long-term sustainable performance, and aligns their interests with those of our shareholders for the long-term performance of our company. We believe that, in addition to the time based share awards, the performance based share awards incentivize developing and executing prudent long-term profitable growth strategies. Compensation of our executives is described below under “Executive Compensation - Compensation Disclosure and Analysis.” Compensation Committee Interlocks and Insider Participation in Compensation Decisions Messrs. Beasley, Brand and Sovine and Ms. Eagan served on the Compensation Committee of our Board during 2014, all of whom are “independent” under the standards of the NYSE. None of the members of the Compensation Committee was at any time during the last fiscal year an officer or employee of the Company. None of our executive officers serves as a member of the Board of Directors or Compensation Committee of any other entity that has one or more executive officers serving as a member of our Board of Directors or Compensation Committee. Communications with the Board of Directors Shareholders who would like to contact the Board of Directors or specified individual directors on a confidential basis may do so by sending a written communication to BPZ Resources, Inc., 580 Westlake Park Boulevard, Suite 525, Houston, Texas 77079, Attention: Corporate Secretary. The Company currently has no formal policy with respect to the attendance of members of the Board of Directors at the Annual Meetings of Shareholders. However, all of the directors attended the Company’s Annual Meeting of Shareholders in 2014. Non-Employee Director Compensation The Board of Directors determines the allowances for service as a director and the fees for attendance at meetings of the Board or any Committee appointed by the Board. The Compensation Committee generally reviews and monitors compensation for directors and makes a recommendation to the Board regarding the form and amount of directors’ compensation. Non-employee directors receive a combination of cash and stock-based compensation designed to attract and retain qualified candidates to serve on the Board. In setting director compensation in 2014, the Board considered the Compensation Committee’s recommendations, which took into consideration the special characteristics of the Company in comparison to its peer group and in light of market data and current trends in director compensation as reported by Meridian Compensation Partners, LLC in February 2014. These factors included the Company’s position in the exploration stage of its license contracts operating in Peru and the need to provide a balanced compensation package to secure the necessary expertise required for the Board of Directors of such a company. 20 2014 Board Retainer and Meeting Fees . The following is a schedule of annual retainers for non-employee directors that were in effect for 2014: Type of Fee Amount Period Covered Board Retainer $ Annual Additional Retainer to Chairman of the Board Annual Additional Retainer to Chairman of Audit Committee Annual Additional Retainer to Chairman of Compensation Committee Annual Additional Retainer to Chairman of Nominating and Corporate Governance Committee Annual Additional Retainer to Chairman of Technical Committee Annual Additional Retainer to Audit Committee Member Annual Additional Retainer to Compensation Committee Member Annual Additional Retainer to Nominating and Corporate Governance Committee Member Annual Additional Retainer to Technical Committee Member Annual Directors’ Compensation Incentive Plan Non-employee Directors of the Board are also eligible to receive options, stock appreciation rights, restricted stock, restricted stock units, performance awards, other stock-based awards and cash-based awards under the 2007 DCIP. The aggregate number of shares of Common Stock authorized for grant under the 2007 DCIP is 4.0 million. The Company normally issues new shares of its Common Stock in satisfaction of these awards. As of December 31, 2014, approximately 1.8 million shares remain available for future grants under the 2007 DCIP. 2014 Non-Employee Director Compensation In February 2014, the Board approved a grant of restricted Common Stock to each of the independent directors, 69,444 shares to Mr. Taylor, and 46,296 shares to each of Mr. Beasley, Mr. Brand, Ms. Eagan, Mr. Lendrum, Mr. Spies, and Mr. Strauch. These grants vest on the second anniversary from the effective date of grant, February 20, 2014. In connection with his appointment to the Board of Directors in August 2014, the Board approved a grant of 20,921 restricted Common Stock to Mr. Sovine. This grant vests on the second anniversary from the effective date of grant, August 27, 2014. The following table sets forth the compensation of the Company’s non-employee directors during fiscal year 2014: Name Fees Earned Or Paid in Cash($) Stock Awards($) (1) (2) Option Awards($) (1) (3) All Other Compensation($) Total($) James B. Taylor - - Stephen C. Beasley - - Stephen R. Brand - - Jerelyn Eagan - - John J. Lendrum, III - - Robert L. Sovine (4) - - Richard Spies - - Dennis G. Strauch - - The amounts reflect the aggregate grant date fair value of the awards made to non-employee directors in 2014 calculated in accordance with FASB ASC Topic 718. A discussion of the assumptions used in calculating these values can be found in Notes 3 and 14 to the Company’s consolidated financial statements included in the Annual Report on Form 10-K for the year ended December 31, 2014 filed with the SEC. 21 As of December 31, 2014, each non-employee director had the following aggregate number of unvested shares of restricted stock accumulated for all years of service: Stephen C. Beasley – 83,061 shares unvested, John J. Lendrum, III – 83,061 shares unvested, Dennis G. Strauch – 83,061 shares unvested, Stephen R. Brand – 83,061 shares unvested, Jerelyn Eagan – 83,061 shares unvested, Richard Spies – 46,296 shares unvested, Robert L. Sovine – 20,921 shares unvested and James B. Taylor – 124,592 shares unvested. As of December 31, 2014, each of the following non-employee directors had the following aggregate number of outstanding unexercised stock options accumulated for all years of service: Stephen C. Beasley – 92,480 shares, John J. Lendrum, III – 592,480 shares, Dennis G. Strauch – 304,480 shares and James B. Taylor – 126,220 shares. Richard Spies has 114,444 unexercised stock options that he earned as an employee. Effective August 21, 2014, Mr. Sovine became a member of the Board. 2015 Non-Employee Director Compensation Due to the Company’s voluntary filing for reorganization relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern District of Texas on March 9, 2015, in early March 2015, the Compensation Committee and the Board of Directors decided to keep non-employee director cash retainers for 2015 the same as the 2014 amounts without any equity award component while the restructuring process is pending. Executive Officers Who Are Not Directors Set forth below are brief descriptions of the recent employment and business experience of the executive officers who are not directors of the Company. Richard S. Menniti Age: 56 Position, Principal Occupation, Business Experience and Directorships: Mr. Menniti was appointed Chief Financial Officer on August 16, 2011, having served as interim Chief Financial Officer since July 1, 2011. Mr. Menniti joined the Company in September of 2010 as Director of Corporate Finance. Prior to joining the Company, Mr. Menniti served as Treasurer for Shell Oil Company from December 1, 2005 to June 30, 2010. Immediately preceding that, Mr. Menniti was employed by Shell North America Gas and Power Services, as Chief Financial Officer of Oak Power Services LLC, and Vice President and Corporate Controller of InterGen Services from October 1, 2003 to November 30th, 2005. From 1980 through 2003, Mr. Menniti progressed through a number of managerial assignments with the Royal Dutch Shell companies including Upstream, Corporate and Downstream finance, planning and business roles in the U.S. and abroad. Mr. Menniti holds a Bachelor of Science degree in Business Administration from Bloomsburg University and a Master of Business Administration from Loyola University of New Orleans and is a Certified Public Accountant, a Certified Management Accountant, and a Certified Treasury Professional. J. Durkin Ledgard Age: 55 Position, Principal Occupation, Business Experience and Directorships: Mr. Ledgard was appointed Chief Legal, Administrative & Commercial Officer in February 2011. Mr. Ledgard previously served as General Counsel since joining the Company in October 2007. Prior to joining the Company, Mr. Ledgard was a Partner of the law firm Eastham, Watson, Dale & Forney, LLP, where he specialized in Admiralty and Maritime law. Prior to joining the law firm in June 2001, he was an Assistant Counsel in the Office of the General Counsel for the Department of the Navy. Mr. Ledgard has over 25 years of experience in the marine industry and holds an Unlimited Tonnage Master’s License issued by the U.S. Coast Guard. He earned his B.S. in Marine Transportation from Texas A&M University in 1982 and his J.D. from Georgetown University Law Center in 1992. Mr. Ledgard also serves as Corporate Secretary for the Company. 22 Code of Ethics for Executive Officers The Company has adopted a code of ethics for its executive officers (the “Code of Ethics”) that relates to standards that are reasonably designed to deter misconduct and to promote: Honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; Full, fair, accurate, timely and understandable disclosure in reports and documents that are filed with, or submitted to, the SEC and in other public communications made by an issuer; Compliance with applicable governmental laws, rules and regulations; The prompt internal reporting of violations of the code to an appropriate person or persons identified in the code; and Accountability for adherence to the code. The Company’s Code of Ethics for executive officers is available on the Company’s website at www.bpzenergy.com . Corporate Governance Guidelines; Code of Ethical Conduct and Business Practices A complete copy of the Company’s Corporate Governance Guidelines, which the Board reviews at least annually, is posted on the Company’s website at www.bpzenergy.com and is available in print to any shareholder who requests it. The Board of Directors has adopted a Code of Ethics and Business Practices that applies to all employees, officers and directors. A complete copy of the Code of Ethics and Business Practices is posted on the Company’s website at www.bpzenergy.com and is available in print to any shareholder who requests it. Section 16(a) - Beneficial Ownership Reporting Compliance Section 16(a) of the Securities and Exchange Act of 1934, as amended, requires our executive officers and directors, as well as persons who own more than ten percent of a registered class of the Company’s equity securities to file initial reports of beneficial ownership on Form 3 and changes in ownership on Forms 4 or 5 with the SEC. Such executive officers, directors and ten percent shareholders are also required by SEC rules to furnish the Company with copies of all Section 16(a) forms they file. To our knowledge, based solely on a review of copies of reports furnished to the Company, all reports which were required to be filed pursuant to Section 16(a) of the Exchange Act for the year ended December 31, 2014 were filed on a timely basis other than the following: Dennis Strauch, John J. Lendrum, Stephen Beasley, Stephen Brand, Jerelyn Eagan, Richard Spies, James Taylor, Manuel Pablo Zúñiga-Pflücker, Richard Menniti and J. Durkin Ledgard each of whom filed one Form 4 for one transaction late, and Robert L. Sovine filed the initial Form 3 late. 23 EXECUTIVE COMPENSATION Compensation Discussion and Analysis Introduction This Compensation Discussion and Analysis provides you with a detailed description of our executive compensation philosophy and program, the compensation decisions our Compensation Committee has made under that program and the factors considered in making those decisions. It focuses on the compensation of our named executive officers for 2014, who were: Name Title Manuel Pablo Zúñiga-Pflücker Chief Executive Officer, President and Director Richard S. Menniti Chief Financial Officer J. Durkin Ledgard Chief Legal, Administrative & Commercial Officer Compensation Objectives The primary objectives of our executive compensation program are to attract and retain key executives, to stimulate management’s efforts on our behalf in a way that supports our business plan and to align management’s incentives with the long-term interests of the Company and its shareholders. The Compensation Committee separately reviews the compensation and benefits of our executive officers, establishes and reviews general policies related to our compensation and benefits and administers the 2007 LTIP. Decisions on salary adjustments and compensation awards for executive officers have been made by the entire Board of Directors based upon the recommendations of the Compensation Committee. Key Compensation Program Features Key features of our executive compensation program and governance process include the following: ● Performance-Based . A significant portion of the compensation of our named executive officers is delivered through a performance-based cash bonus plan and, beginning in 2014, performance-based equity awards. ● Shareholder-aligned . Annual and long-term incentive awards are based on performance measures that are aligned with the creation of shareholder value, including relative shareholder return and stock price appreciation. ● Market-based compensation . Our compensation program and targeted levels of pay are benchmarked against an appropriately-sized peer group. ● No tax gross-ups . Our severance agreements do not provide for tax gross-ups. ● Double-trigger severance provisions . Our severance agreements require both a change-in-control event and termination of employment before change-in-control severance benefits become payable. ● No enhanced retirement benefits . We do not provide enhanced retirement benefits for executives. ● Stock ownership . Our executive officers and directors are required to have meaningful stock ownership in the Company. ● No repricing or backdating of stock options . Our 2007 LTIP prohibits the repricing or backdating of stock options. 24 ● No hedging or pledging of Company stock . Our insider trading policies prohibit certain transactions involving our stock, including hedging and pledging. ● No excessive risk . Our compensation program does not motivate executives to engage in excessive or inappropriate risk. ● Independent compensation consultant . The Compensation Committee retains an independent advisor who reports directly to the Committee. 2014 Business Overview In 2014, we encountered and overcame many challenges across a broad spectrum of issues. These issues included operational, technical, financial, regulatory and social issues, as well as deteriorating market conditions beginning in the third quarter. In almost every area that we had a direct impact, we were successful; in a number of areas, we were particularly successful – safety, joint venture partner relations and regulatory issues, as examples. In some areas, we were not as successful as planned. It is our belief, that in many areas relevant to the success of the Company, we exceeded expectations by a significant measure, including: ● Continued successful drilling in the Albacora and Corvina fields of Block Z-1, with having drilled and completed nine new wells in 2014 (six wells in the Corvina field and three wells in the Albacora field) ● Successful drilling campaign in Block XXIII, with the results of the well tests from three exploratory wells drilled showing dry gas from the Mancora formation, light oil from the Heath formation and dry gas from the Zorritos formation ● Management of Peruvian tax audits ● Continued compliance with all marine regulations - Flag, State and Class ● Recognition for the third year in a row by Peru 2021 as a Socially Responsible Company in Peru ● Reduced general and administrative expenses across spectrum of activities ● Successful placement of energy/operating insurance package and director and officer liability insurance ● Completed exchange of $26 million aggregate principal amount of the Convertible Notes due March 2015 for an additional $25.0 million aggregate principal amount of Convertible Notes due October 2017 ● Increased oil reserves in the Albacora field The price of oil per barrel has dropped dramatically, particularly in the fourth quarter 2014 and continuing in the first quarter 2015, by more than half since its high in June 2014, contributing to difficult market conditions to attract and obtain additional financing. Consequently, due to such market conditions, we were unable secure additional financing in order to refinance our remaining $59.9 million of the 2015 Convertible Notes, due in March 2015, and secure additional capital to fund our 2015 exploration and development programs. In addition, we were unable to secure additional financing and other resources for the gas-to-power project, or enter into any definitive agreements with a potential partner in 2014. Due to the aforementioned events and circumstances , we elected not to make the March 2015 principal and interest payments on our 2015 Convertible Notes, due in March 2015. As a result of not making the payment on the 2015 Convertible Notes within the grace period, we triggered the cross default provisions of the 2017 Convertible Notes, due in October 2017. On March 9, 2015, BPZ Resources, Inc. (but not its operating subsidiaries) filed a voluntary petition for reorganization relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern District of Texas to provide more time to find an appropriate solution to its financial situation and implement a plan of reorganization aimed at improving its capital structure. 25 Elements of Compensation The Company’s executive compensation program consists of the following components: base salary, cash bonus, long-term incentives pursuant to the 2007 LTIP, and limited perquisites and standard employee benefits. Each component of the compensation program serves a particular purpose. Base salary is designed to reward current and past performance, and may be adjusted from time to time to realign salaries with market levels. Cash bonuses are granted to reward individual contributions and superior job performance. Grants of long-term incentives are designed to reward performance and to tie a portion of each executive’s compensation to long-term future performance and encourage retention. Awards of equity based compensation in 2014 were a combination of restricted stock awards that vest one-third on each of the first, second and third anniversary of the date of grant and performance stock units that give the opportunity to earn a minimum of 0% to a maximum of 200% of the target number of performance stock units over a three-year performance period (from January 1, 2014 to December 31, 2016). In addition, executives have limited perquisites and participate in the benefit plans and programs that are generally available to all employees of the Company. Role of the Compensation Committee The Compensation Committee is responsible for administering our executive compensation program. The Compensation Committee conducts an annual review of our executive compensation program to ensure that it is appropriately aligned with our business strategy and achieving our desired objectives. The Compensation Committee also reviews market trends and changes in competitive compensation practices. Based on its review and assessment, the Compensation Committee from time to time recommends changes in our executive compensation program to our Board of Directors. In setting, reviewing, and adjusting the levels and amount of compensation for our executive officers, the Compensation Committee considers a number of factors, including both external factors such as market conditions, as well as other factors that are not readily measured by performance goals. Such factors include: the specific expertise, capabilities, and potential of the individual; our perception of market compensation conditions and the amounts required to attract and retain capable executives; and our experience in attracting and retaining executives with similar responsibilities. Role of Executive Officers Board meetings involving consideration of compensation adjustments and awards for executive officers typically have included, for all or a portion of each meeting, not only the Board members but also our Chief Executive Officer. For compensation decisions relating to executive officers other than our Chief Executive Officer, the Compensation Committee reviewed its recommended compensation adjustments for 2014 with the Chief Executive Officer before presenting them to the Board and made adjustments as it deemed appropriate based upon this review. The Board of Directors then considered the recommendations from the Compensation Committee and approved the 2014 compensation package for executive officers as presented. Role of the Compensation Consultants Since 2009, the Compensation Committee has engaged Meridian Compensation Partners, LLC (“Meridian”) as its independent compensation consultant. Meridian is an independent compensation consulting firm and does not provide any other services to the Company outside of matters pertaining to executive and director compensation and related corporate governance matters. Meridian reports directly to the Compensation Committee, which is the sole party responsible for determining the scope of services performed by Meridian, the directions given to Meridian regarding the performance of those services, and the approval of the payment of invoices for those services. 26 Services performed by Meridian for the Compensation Committee during 2014 included preparation of competitive benchmarking reviews regarding the executive and director compensation, evaluation of proposed compensation programs or changes to existing programs, information on current trends in executive compensation, and updates regarding applicable legislative and governance activity. The Compensation Committee determined that the services provided by Meridian to the Compensation Committee during 2014 did not give rise to any conflicts of interest. The Compensation Committee made this determination by assessing the independence of Meridian under the six independence factors adopted by the SEC and incorporated into the NYSE Corporate Governance Listing Standards. In making this assessment, the Compensation Committee also considered Meridian’s written correspondence to the Compensation Committee that affirmed the independence of Meridian and the partners, consultants and employees who provide services to the Compensation Committee on executive and director compensation matters. Compensation Benchmarking To assist in the Compensation Committee’s determination of the 2014 target compensation for our executives, Meridian prepared a benchmarking study (“Meridian Study”) in the fourth quarter of 2013 to assess the competitiveness of the executives’ pay. The benchmarking review included analysis of each element of target total compensation (base salary, annual incentive plan amounts, total cash compensation and long-term incentives), and in total, relative to similarly situated employees among the following companies: Abraxas Petroleum Corporation Gastar Exploration Ltd. Approach Resources, Inc. Goodrich Petroleum Corp. Callon Petroleum Corp. Gulfport Energy Corp. Carrizo Oil & Gas, Inc. Harvest Natural Resources Clayton Williams Energy, Inc. Hyperdynamics Corp. Contango Oil & Gas Co. Petroquest Energy Inc. Endeavour International Corp. Vaalco Energy, Inc. FX Energy, Inc. The companies that comprise peer group used as sources of data for the Meridian Study were selected based on several factors, including: financial and operational metrics specific to the exploration and production industry (e.g., assets, revenues, market capitalization, production and reserves); scope of operations-international operations (when possible); and the availability of market compensation data. The primary sources of data in the Meridian Study were the peer companies’ public disclosures (proxy statements and Form 4 filings). Each of the fifteen peer companies disclosed compensation data for their respective Chief Executive Officers and Chief Financial Officers, whereas six peer companies disclosed compensation data on the positions of Chief Legal, Commercial or Administrative Officer positions. The Compensation Committee believes the data provided in the Meridian Study offer a credible basis for assessing the competitiveness of the compensation of the Company’s top executives. The Compensation Committee considered the data from the Meridian Study conducted in late 2013 in making its executive compensation decisions for 2014 in February 2014, as discussed further below. 2014 “Say on Pay” Shareholder Advisory Vote on Executive Compensation In December 2013, the Board reviewed the frequency of the Company’s say on pay advisory vote and determined it was in the best interest of the Company to revise the frequency to put the say on pay advisory vote to the shareholders on an annual basis. At the 2014 Annual Meeting, the shareholders agreed and recommended the say on pay advisory vote be put to the shareholders on an annual basis, and we are including in this proxy statement for our 2015 Annual Meeting a proposal to recommend, by non-binding advisory vote, the compensation of our named executive officers for 2014. Our executive compensation program received substantial shareholder support and was approved, on an advisory basis, by 90.5% of the votes cast at the 2014 Annual Meeting. Given the support shareholders expressed at the 2014 Annual Meeting held in June 2014 for the Company’s executive compensation programs, the Compensation Committee elected not to make any adjustments to 2014 compensation determinations made in February 2014. 27 Overview of Compensation of Named Executive Officers in 2014 Each year, the Board and Compensation Committee review total compensation and its various components. In setting the mix of the various components of compensation in 2014, the Compensation Committee took into consideration a number of factors. These factors included the Company’s current position as an emerging exploration company with operations in Peru; the Company’s prior year performance and current year business strategy; and the competitive position of total compensation and each element of compensation relative to our peer group and the broader survey group. The Committee also took into consideration compensation adjustments made in 2013 where it deemed necessary to better reflect specific roles, individual performance and personal growth, and the Company’s overall performance. In 2013, the Compensation Committee recommended, and the Board approved, gradual upward adjustments to each named executive officer’s target total compensation toward benchmark median levels. This was accomplished through increases in each named executive officer’s base salary, target bonus opportunity and target long-term incentive compensation For 2014 compensation, the Committee recommended, and the Board approved, to keep the named executive officer’s total target compensation for 2014 the same as each of their total target compensation for 2013. Actual amounts paid and value of awards received may be higher or lower than the target total compensation depending on the Company’s and individual’s performance. Base Salary . In determining the recommendations for the appropriate level of base salary compensation for each executive officer within the targeted compensation range, the Compensation Committee considered the executive’s position and current compensation (both individually and relative to other executive officers in the Company), the executive’s performance and contributions as they relate to the Company’s goals, objectives and strategic business plan, and benchmark compensation data provided in the Meridian Study conducted in the fourth quarter of 2013. The Compensation Committee did not make any adjustments in 2014 to the base salaries of the Company’s named executive officers from the levels in 2013. Annual Cash Bonus Plan . The annual cash bonus plan is based on a balanced scorecard approach used to measure the Company’s overall performance. The specific objectives of our annual cash bonus plan are to: ● Support a culture of pay and performance; ● Help achieve intended outcome of alignment of pay and performance and facilitate discretion; and ● Communicate bonus objectives and track performance achievement. Each year, the Compensation Committee selects annual performance measures and threshold, target and maximum goals with respect to those performance measures. In addition, the Compensation Committee sets each named executive officer’s target bonus opportunity, which is expressed as a percentage of base salary (see pages 32-33 for each named executive officer’s target bonus opportunity). The percentage of target bonus opportunity earned each year is based upon achievement against performance goals. Each named executive officer will earn 200% of target bonus opportunity at maximum performance, 100% of target bonus opportunity at target performance and 50% of target bonus opportunity at threshold performance. 28 For the annual cash bonus plan for fiscal year 2014 performance, the Compensation Committee selected the following performance categories, the related performance measures and the weight of each performance measure or category, as applicable: 2014 Performance Measure Weight Unit of Measure Target Actual 2014 Performance Measure Results Threshold Target Maximum Lost time incident frequency 10% Factor X Operating cash flow 15% US $ 000’s X Albacora – Upgrade/convert undeveloped reserves to proved developed reserves 10% No. Wells 2 3 X Corvina – Upgrade/convert undeveloped reserves to proved developed reserves 10% No. Wells 4 6 X Annual average daily oil production 5% Bbls/day X Block XXIII drilling Campaign 10% Various timing and quantitative targets 3 X License contracts and ISO certification 5% Various timing and quantitative targets X Other* 35% Various 20 of20 17 of 20 X - 4 of 20 X - 7 of 20 X - 6 of 20 Total 100% 99% * Other key objectives relating to continued development of safety culture; leadership development; succession planning; health, safety and environment initiatives related to maintaining and improving measurable performance; regulatory compliance; timely permitting; joint venture management; capital efficiency; capital management; onshore production costs; general and administrative expenses excluding stock-based compensation; working capital management; execution of turbine strategy; completion of BPZ Marine S.R.L. strategy; financing success; debt, credit and risk management; total shareholder return; onshore seismic program; Block XXII drilling campaign; and certification as a Socially Responsible Company in Peru. The Compensation Committee decided to keep the target bonus opportunity the same percentage of 2014 base salary as in 2013 for each of the Chief Executive Officer, Chief Financial Officer and Chief Legal, Administrative and Commercial Officer. Long-Term Incentive Compensation . Our executive officers are eligible to receive awards under the Company’s 2007 LTIP. The 2007 LTIP permits the Board of Directors to award eligible employees (including our named executive officers) with incentive-based and non-incentive-based compensation, including incentive stock options, non-statutory stock options, stock appreciation rights, restricted stock grants, stock grants and performance shares. Awards to executive officers under the Company’s long-term incentive plans have generally consisted of restricted stock grants, incentive options or a combination thereof. Under the 2007 LTIP, the maximum number of shares of stock of the Company that may be subject to incentives, including without limitation incentive options, is 12.0 million shares, and such shares are reserved at all times until issued. As of December 31, 2014, there were approximately 4.5 million shares available to be granted to the Company’s executive officers, employees, consultants and the employees of certain of the Company’s affiliates under the 2007 LTIP. 29 In determining the recommendation for the long-term incentive component of our executive officers’ compensation for 2014, the Compensation Committee reviewed the equity compensation of each executive officer in comparison to benchmark compensation data provided in the Meridian Study. The Committee also considered the Company’s current position as an emerging exploration company operating in Peru. This entails higher risks (such as uncertain production results and related revenues) that are typically greater than those risks faced by more seasoned, revenue-generating companies included in the peer group. Historically, long-term incentive compensation was delivered through a combination of stock options and time-vested restricted stock awards. In February 2014, the Compensation Committee made changes to our long-term incentive strategy, including the introduction of performance stock unit awards and a change in the mix of awards. Specifically, the Compensation Committee approved awards consisting of a combination of time-vested restricted stock units and performance stock units. The Compensation Committee assigned a dollar value to each element of the long-term incentive awards and determined the number of restricted shares and performance stock units based on the closing price on the date of the grant. The objectives of the revised long-term incentive strategy and award structure are to: ● Align our long-term incentive program with broader exploration and production practices; ● Maintain strong alignment with shareholders; ● Recognize the practical challenges of peer comparisons for the Company; and ● Provide our executive officers with an enhanced opportunity for realizable compensation. Restricted stock awards granted in February 2014 represent approximately 50% of the target total long-term incentive value for each named executive officer. The restricted stock awards granted by the Company to its executive officers vest one-third on each of the first, second and third anniversaries of the date of grant. During the first quarter of 2015, the Compensation Committee extended the vesting date of the first tranche of the restricted stock awards to May 21, 2015. The remaining portion of the target total long-term incentive value for each named executive officer was delivered through grants of performance stock units (“PSUs”). The PSUs were intended to provide the named executive officers with the opportunity to earn a minimum of 0% to a maximum of 200% of the target number of PSUs granted based on BPZ’s stock price performance over a three-year performance period (from January 1, 2014 to December 31, 2016). Specifically, two types of PSUs were granted: ● PSUs-Absolute Total Shareholder Return: One-half of the PSU awards are based on the achievement of specific BPZ share price growth targets over a three-year performance period. If BPZ’s stock price declines during the performance period, the PSU award payouts will be 0% of the target number of PSUs granted. ● PSUs-Relative Total Shareholder Return: One-half of the PSU awards are based on BPZ’s total share return relative to a selected peer group of companies over a three-year performance period. If absolute total shareholder return is negative over the performance period, PSU award payouts will be capped at 100% of the target number of PSUs granted, regardless of relative total shareholder return positioning. Following the completion of the performance period, the Committee will certify the number of PSUs earned by each named executive officer based on the Company’s performance. Any earned PSUs will be settled in shares of our Common Stock, net of shares withheld for taxes. Perquisites . We generally limit the perquisites we make available to our executive officers. Perquisites to executive officers in 2014 consist only of club membership fees, which are related to business purposes. Other Compensation . Executive officers are eligible to participate in all of our employee benefit plans, such as a medical, dental and life insurance plan with 80% of the premium paid by the Company, the ESPP, and a 401(k) plan with Company matching contributions up to 5% of the employee’s salary, in each case on the same basis as other Company employees. 30 Compensation of Our Named Executive Officers in 2014 2014 Executive Total Compensation Mix The following charts show the mix of target cash compensation and non-cash compensation of our Chief Executive Officer and the other named executive officers. The actual bonus amount to be paid was intended to be based on a scorecard defining our performance metrics to be achieved, which amount would vary based on our performance. Long-term incentives (LTI) consisted of (i) restricted stock awards that vest one-third on each of the first, second and third anniversary following the date of grant and (ii) relative performance stock units and absolute performance stock units that give the opportunity to earn a minimum of 0% to a maximum of 200% of the target number of performance stock units over a three-year performance period (from January 1, 2014 to December 31, 2016). As the following chart illustrates, the guaranteed pay (base salary) for our Chief Executive Officer was approximately 26% of his potential compensation and approximately 74% of his potential compensation was at risk pay (annual cash bonus, restricted stock awards and performance stock units) that was dependent on the achievement of performance targets or appreciation in the value of our shares. The guaranteed pay of our other named executive officers was approximately 29% of their potential compensation and approximately 71% of their potential compensation was at risk pay. Chief Executive Officer Other Named Executive Officers 7 4 % At-Risk 7 1 % At-Risk 31 The following discussion describes the compensation paid to or earned by each of our named executive officers during 2014. In establishing 2014 compensation levels for our named executive officers, the Compensation Committee relied on the philosophy, objectives and procedures set forth above in this Compensation Discussion and Analysis. Manuel Pablo Zúñiga-Pflücker Chief Executive Officer, President and Director The Compensation Committee determined to keep Mr. Zúñiga-Pflücker’s total target compensation for 2014 the same as his total target compensation for 2013. Specifically, the Compensation Committee took the following actions with respect to Mr. Zúñiga-Pflücker’s compensation for 2014: ● Base Salary . The Compensation Committee kept Mr. Zúñiga-Pflücker’s base salary at $480,000 for 2014. ● Annual Cash Bonus . Mr. Zúñiga-Pflücker’s target bonus for fiscal year 2014 performance was 90% of his 2014 base salary or $432,000. ● Long-Term Incentive Compensation . Based on its review of competitive data, Company performance and individual performance, the Compensation Committee awarded Mr. Zúñiga-Pflücker a grant of (i) 208,333 shares of restricted stock, (ii) 104,167 relative performance stock units and (iii) 104,166 absolute performance stock units. The long-term incentive grant value for Mr. Zúñiga-Pflücker was targeted at 188% of base salary. ● Total Target Compensation for 2014 . Mr. Zúñiga-Pflücker’s target total compensation (the sum of base salary, target cash bonus opportunity for fiscal year 2014 performance and target long-term incentive compensation awarded) for 2014 was positioned between the 25th percentile and 50th percentile relative to peer group benchmark levels (or approximately 16% below the 50th percentile relative to peer group benchmark levels). Richard S. Menniti Chief Financial Officer The Compensation Committee determined to keep Mr. Menniti’s total target compensation for 2014 the same as his total target compensation for 2013. Specifically, the Compensation Committee took the following actions with respect to Mr. Menniti’s compensation in 2014: ● Base Salary . For 2014, the Compensation Committee kept Mr. Menniti’s base salary at $300,000. ● Annual Cash Bonus . Mr. Menniti’s target bonus for fiscal year 2014 performance was 75% of his 2014 base salary or $225,000. ● Long-Term Incentive Compensation . Based on its review of competitive data, Company performance and individual performance, the Compensation Committee awarded Mr. Menniti a grant of (i) 121,528 shares of restricted stock and (ii) 60,764 relative performance stock units and (iii) 60,764 absolute performance stock units. The long-term incentive grant value for Mr. Menniti was targeted at 175% of base salary. ● Total Target Compensation for 2014 . Mr. Menniti’s target total compensation for 2014 was positioned in between the 50th percentile and the 75th percentile of compensation peer group benchmark levels (or approximately 6% above the 50th percentile of the compensation peer group benchmark levels). 32 J. Durkin Ledgard Chief Legal, Administrative & Commercial Officer The Compensation Committee determined to keep Mr. Ledgard’s total target compensation for 2014 the same as his total target compensation for 2013. Specifically, the Compensation Committee took the following actions with respect to Mr. Ledgard’s compensation in 2014: ● Base Salary . For 2014, the Compensation Committee kept Mr. Ledgard’s base salary at $300,000. ● Annual Cash Bonus . Mr. Ledgard’s target bonus for fiscal year 2014 performance was 75% of his 2014 base salary or $225,000. ● Long-Term Incentive Compensation . Based on its review of competitive data, Company performance and individual performance, the Compensation Committee awarded Mr. Ledgard a grant of (i) 121,528 shares of restricted stock and (ii) 60,764 relative performance stock units and (iii) 60,764 absolute performance stock units. The long-term incentive grant value for Mr. Ledgard was targeted at 175% of base salary. ● Total Target Compensation for 2014 . Mr. Ledgard’s target total compensation for 2014 was positioned in between the 50th percentile and the 75th percentile of compensation peer group benchmark levels (or approximately 30% above the 50th percentile of the compensation peer group benchmark levels). Compensation Actions for Named Executive Officers in 2015 In February 2015, the Compensation Committee approved the amendment of restricted stock awards granted on February 20, 2014 to the named executive officers to extend the vesting period of the first tranche of awards for ninety days (to May 21, 2015), and the amendment of restricted stock awards granted on March 1, 2013 to the named executive officers and directors to extend the vesting period for ninety days (to May 30, 2015). The Compensation Committee and the Board of Directors decided the base cash salary for named executive officers will currently remain the same with no equity award component for 2014 performance while our Chapter 11 reorganization is pending. In addition, despite having met 99% of the performance measures for the annual cash bonus plan for the named executive officers for fiscal year 2014 performance, given the pending reorganization proceedings, the Compensation Committee deferred awarding any cash bonus compensation for 2014 performance. Other Compensation Practices and Policies Effect of Accounting and Tax Treatment . Under the provisions of FASB ASC Topic 718, “Stock Compensation”, stock-based compensation cost is measured at the date of grant, based on the calculated fair value of the award, and is recognized as expense over the employee’s or non-employee’s service period, which is generally the vesting period of the equity grant. As part of its role, the Compensation Committee reviews and considers the deductibility of executive compensation under Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”), which provides that the Company may not deduct compensation of more than $1,000,000 that is paid to its CEO or any of the next three highest paid named executive officers, other than the Chief Financial Officer, subject to certain exceptions. The Compensation Committee strives to provide our named executive officers with compensation packages that will preserve the deductibility of significant components of those packages for the Company to the extent reasonably practicable and to the extent consistent with its other compensation objectives. However, the Compensation Committee believes that shareholder interests are best served by not restricting the Compensation Committee’s discretion and flexibility in structuring, determining and ultimately approving payment with respect to these compensation programs, even if the programs or such decisions may result in certain non-deductible compensation. 33 Timing Issues . With the exception of significant promotions and new hires, we intend to review base salary, bonus and equity compensation awards annually following the availability of the financial and Company performance results for the prior year. This timing enables us to consider prior year performance by the Company and our named executive officers and our expectations for the current year. Grants to newly hired employees are effective on the latter of the employee’s first day of employment or upon approval of the grant by the Board of Directors. The exercise price of stock options is the closing share price of our Common Stock on the date of grant. Stock Ownership Guidelines . In February 2013, the Board adopted stock ownership guidelines for certain executive officers and non-employee directors. We believe that our stock ownership guidelines reinforce the alignment of the interests and actions of our executive officers and non-employee directors with the interests of our shareholders. The stock ownership guidelines recommend each covered executive officer to achieve ownership of a number of qualifying shares with a market value equal to a multiple of the executive officer’s annual base salary (in effect upon the later of December 31, 2012 or the date he or she first becomes an executive officer), and each non-employee director to achieve ownership of a number of qualifying shares with a market value equal to a multiple of the director’s annual cash retainer (in effect upon the later of December 31, 2013 or the date he or she first becomes a director), as follows: Position Multiple Chief Executive Officer 5.0X annual base salary Chief Financial Officer 3.0X annual base salary Chief Legal, Administrative & Commercial Officer 3.0X annual base salary Non-Employee Director 3.0X annual cash retainer For purposes of these guidelines, qualifying shares include: (i) shares purchased in the open market, (ii) shares obtained through stock option exercises or share of restricted stock vested or unvested, or pursuant to any stock purchase plan offered by the Company, and (iii) shares beneficially owned in a partnership or in a trust or by a spouse and/or minor children. A covered executive officer is recommended to achieve the stock ownership under the guidelines within the later of five years after adoption of the guidelines, or five years after first becoming a covered executive officer. Individuals not meeting these guidelines, or in unique circumstances, who fail to show sustained progress toward meeting the ownership requirement, will be required to retain all stock obtained through the vesting or exercise of equity grants until the ownership requirement is met. In addition, such individual may be subject to a reduction in future long term incentive equity grants and/or payment of future annual and/or long term cash incentive payouts in the form of stock. In addition, under the terms of the 2007 LTIP, in any given year, no individual may receive incentives covering more than 20% of the aggregate number of shares which may be issued pursuant to the 2007 LTIP. Except as may otherwise be permitted by the Tax Code, the amount of options granted to an individual during one calendar year that may qualify as incentive stock options is limited, such that at the time the incentive options are granted, the fair market value (based on the closing sale price for a share of Common Stock on the established stock exchange on which the stock is listed on the applicable date, and if shares are not traded on such day, on the next preceding trading date) of the stock covered by incentive options first exercisable by such individual in any calendar year may not, in the aggregate, exceed $100,000. Any options granted over such amount will be treated as non-qualified stock options for tax purposes. The maximum performance-based incentive payment to any one individual during one performance period is 20% of the aggregate number of shares that may be issued pursuant to the 2007 LTIP, or if paid in cash, that number of shares multiplied by the fair market value of the stock as of the date the incentive is granted. Basis for Allocation between LTIP Incentives . Our 2007 LTIP expressly provides for incentives to be granted to 2007 LTIP participants in the form of any one or a combination of (a) incentive options (or other statutory stock options); (b) non-statutory stock options; (c) stock appreciation rights; (d) restricted stock grants; (e) performance shares; (f) stock grants; and (g) other stock-based incentives. Given the change in the accounting treatment for stock options changed as a result of FASB ASC Topic 718, we have concluded that granting shares of restricted stock to employees, particularly our executive officers, would provide an equally motivating form of incentive compensation while permitting us to issue fewer shares, thereby reducing potential dilution. 34 Exercise of Discretion . Pursuant to the 2007 LTIP, the Compensation Committee retains discretion in limited circumstances in connection with the payment of performance based compensation in cases where the defined performance goals have not been met. The Compensation Committee also retains discretion to accelerate the vesting of unvested incentives upon an individual’s termination of employment with the Company. Adjustment or Recovery of Awards upon Restatement of Company Performance . In February 2014, the Board adopted a formal clawback policy with respect to whether executive officers are required to return cash and equity incentive awards if the relevant performance targets upon which the awards are based are ever restated or otherwise adjusted after an award has been paid out in a manner that would reduce the size of an award or payment. If the Compensation Committee determines that an officer subject to Section 16(b) of the Exchange Act knew or should have known of the fraud, willful misconduct or gross negligence that directly caused or otherwise directly contributed to the need for a material restatement of the Company’s financial results in order to comply with federal securities laws, the Committee will review all performance-based compensation awarded to or earned by all Section 16(b) officers where the performance measurement period for such compensation includes any fiscal period(s) affected by the restatement. If the Compensation Committee determines, in its reasonable discretion based upon objective evidence that any such performance-based compensation would not have been paid or would have been at a lower amount had it been based on the restated financial results it will make a recommendation to the Board on recoupment of such performance-based compensation of all such officers who knew or should have known of the fraud, willful misconduct or gross negligence that directly caused or otherwise directly contributed to the need for a material restatement of the Company’s financial results and failed to act or has engaged in fraud, willful misconduct or gross negligence that directly caused or otherwise directly contributed to the need for a material restatement of the Company’s financial results. The Board will review the recommendation of the Compensation Committee and may within 12 months of such restatement, to the extent permitted by applicable law, seek recoupment from such officers of the portion of such performance-based compensation that is greater than what would have been awarded or earned had such compensation been calculated on the basis of the restated financial results, or such other amount as it deems reasonable under the circumstances and in the best interest of the Company. An act or omission will not be considered to constitute gross negligence or willful misconduct if the person in good faith relied upon the advice of the Company’s external accountants or legal counsel. The policy also does not apply to restatements that the Board determines are required or permitted under generally accepted accounting principles in connection with the adoption or implementation of a new accounting standard or caused by the Company’s decision to change its accounting practice as permitted by applicable law. In addition under the 2007 LTIP, in determining the actual size of performance-based incentives, the Compensation Committee may reduce or eliminate the amount of the performance-based incentives earned over the relevant period, if, in its sole and absolute discretion, such reduction or elimination is appropriate. Anti-Hedging and Anti-Pledging Policy . Under a policy adopted in December 2013, executive officers, directors and all other employees are prohibited from purchasing any financial instrument that is designed to hedge or offset any decrease in the market value of our Common Stock or debt, including any prepaid forward contracts, options, puts, calls, equity swaps, collars, other derivative instruments, or any similar type of financial transaction. Our executive officers, directors and all other employs are also prohibited from engaging in short sales related to our Common Stock. We also prohibit our executive officers and directors from pledging our Common Stock. Compensation Committee Report The Compensation Committee has reviewed and discussed the Compensation Discussion and Analysis included in this Proxy Statement with management. Based on the Compensation Committee’s review of and discussions with management with respect to the Compensation Discussion and Analysis, the Compensation Committee has recommended to the Board of Directors that the Compensation Discussion and Analysis be included in this Proxy Statement. 35 Submitted by the Compensation Committee of the Board of Directors. Stephen C. Beasley - Chairman of the Compensation Committee Stephen R. Brand Jerelyn Eagan Robert L. Sovine Summary Compensation Table The following table sets forth the compensation for services in all capacities to the Company for the fiscal year ended December 31, 2014 of the Company’s “named executive officers.” The “named executive officers” are our principal executive officer, principal financial officer, and chief legal, administrative & commercial officer serving as our only executive officers throughout fiscal year 2014. Name and Principal Position Year Salary Bonus Stock Awards ( 1 ) ( 2 ) Option Awards ( 1 ) ( 2 ) Non-Equity Incentive Plan Compensation ( 3 ) All Other Compensation ( 4 ) Total Manuel Pablo Zúñiga-Pflücker $ $ — $ $ — $ — $ $ President, Chief Executive — Officer and Director — Richard S. Menniti — — — Chief Financial Officer — — J. Durkin Ledgard — — — Chief Legal, Administrative & — Commercial Officer — All stock awards and options reported under these columns were issued under the 2007 LTIP. The amounts reflect the aggregate grant date fair value of the awards granted in 2014, 2013, and 2012, respectively, calculated in accordance with FASB ASC Topic 718, “Stock Compensation”. The discussion of the assumptions used in calculating these values can be found in Notes 3 and 14 to the Company’s consolidated financial statements included in the Annual Report on Form 10-K for the years ended December 31, 2014, filed with the SEC. The amounts reflect the actual cash bonus received under the annual cash bonus program. The amounts for 2014 include: (a) Club membership dues for 2014 on behalf of Mr. Zúñiga-Pflücker - $300. (b) The Company’s matching contributions for 2014 under the Company’s 401(k) and Retirement Savings Plan, a defined contribution plan, on behalf of Mr. Zúñiga-Pflücker - $13,000; Mr. Menniti - $13,000; and Mr. Ledgard - $13,000. The bonus amount includes bonus paid in 2013 for 2012 performance and bonus paid in 2014 for 2013 performance. As we have shifted our annual cash bonus program to a scorecard based bonus program that is more formulaic and less discretionary, beginning this year and in successive years we will report bonus amounts in the year of the performance period earned. Therefore, the 2013 amount includes bonus amounts for two years’ performance. 36 2014 Grants of Plan-Based Awards The following table sets forth certain information with respect to each grant of an award made to a named executive officer in 2014 under our plans. Estimated Future Payouts Under Equity Incentive Plan Awards All Other Stock Awards: Number of Shares of Stock Grant Date Fair Value of Stock and Name Grant Date Threshold (#) Target (#) Maximum (#) or Units (#) Option Awards ( 5 ) ($) Manuel Pablo Zúñiga- 2/20/2014 — — — $ Pflücker 2/20/2014 — 2/20/2014 — Richard S. Menniti 2/20/2014 — — — 2/20/2014 — 2/20/2014 J. Durkin Ledgard 2/20/2014 — — — 2/20/2014 — 2/20/2014 The February 20, 2014 restricted stock awards granted to the named executive officers for 2014 vest one-third on each of the first, second and third anniversary following the grant date. All restricted stock awards values are based on the closing market price on the date of Board approval of the grant. The first tranche of the awards originally scheduled to vest on February 20, 2015 was extended by the Compensation Committee to May 21, 2015. The relative performance stock units were granted by the Company to executive officers under the Company’s 2007 LTIP. The fair value of the relative performance stock units were $2.12 per unit using a Monte Carlo simulation model on the grant date. The absolute performance stock units were granted by the Company to executive officers under the Company’s 2007 LTIP. The fair value of the absolute performance stock units were $0.80 per unit using a Monte Carlo simulation model on the grant date. The fair value of BPZ’s stock awards is calculated in accordance with FASB ASC Topic 718, “Stock Compensation” and is, in part, based on the market price of BPZ Common Stock on the date of the Board approval of the grant. The grant date fair value of the restricted stock granted on February 20, 2014 was $2.16 per share. The discussion of the assumptions used in calculating these values can be found in Notes 3 and 14 to the Company’s consolidated financial statements included in the Annual Report on Form 10-K for the year ended December 31, 2014 filed with the SEC. 37 Outstanding Equity Awards At Fiscal Year-End The following table sets forth information regarding unexercised options, stock that has not vested and equity incentive plan awards for each named executive officer outstanding as of December 31, 2014. Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options(#) Exercisable Number of Securities Underlying Unexercised Options(#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options(#) Option Exercise Price($)(1) Option Expiration Date Number of Shares or Units of Stock That Have Not Vested(#) Market Value of Shares or Units of Stock That Have Not Vested($)(2) Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested(#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested ($) Manuel Pablo — — 12/20/2017 — Zúñiga-Pflücker — — 6/20/2018 — 7/1/2019 — — 7/1/2020 — — 3/1/2021 — 4/1/2022 — 3/1/2023 Richard S. Menniti — — 9/16/2020 — 3/1/2021 — 8/25/2021 — — — 4/1/2022 — 3/1/2023 — — J. Durkin Ledgard — 10/18/2017 — 6/20/2018 — 7/1/2019 — 7/1/2020 — 3/1/2021 — 4/1/2022 — — 3/1/2023 — — Option exercise price is the closing price of BPZ Common Stock on the date of Board approval of the grant. The market or payout value is computed using the closing price of $0.29 of BPZ Common Stock at December 31, 2014. 38 Options vest in three equal annual installments beginning on the first anniversary of the effective date of grant, January 1, 2008. Options vest in three equal annual installments beginning on the first anniversary of the effective date of grant, July 1, 2008. Options vest in three equal annual installments beginning on the first anniversary of the effective date of grant, July 1, 2009. Options vest in three equal annual installments beginning on the first anniversary of the effective date of grant, July 1, 2010. Options vest in three equal annual installments beginning on the first anniversary of the effective date of grant, March 1, 2011. Options vest in three equal annual installments beginning on the first anniversary of the effective date of grant, April 1, 2012. Options vest in three equal annual installments beginning on the first anniversary of the effective date of grant, September 16, 2010. Options vest in three equal annual installments beginning on the first anniversary of the effective date of grant, August 25, 2011. Options vest in three equal annual installments beginning on the first anniversary of the effective date of grant, October 18, 2007. Options vest in three equal annual installments beginning on the first anniversary of the effective date of grant, March 1, 2013. Restricted stock award vests on the third anniversary of the effective date of grant, October 12, 2012. Restricted stock award originally scheduled to vest on the second anniversary of the effective date of grant, March 1, 2013, was extended by the Compensation Committee to May 30, 2015. Restricted stock award vests one-third on each of the first, second and third anniversary following the grant date, February 20, 2014. The first tranche of the awards originally scheduled to vest on February 20, 2015 was extended by the Compensation Committee to May 21, 2015. The relative performance stock units were granted by the Company to executive officers under the Company’s 2007 LTIP and vest on December 31, 2016. (17) The absolute performance stock units were granted by the Company to executive officers under the Company’s 2007 LTIP and vest on December 31, 2016. Relative performance stock units vest based on the three year cumulative stock price basis relative to a selected peer group for the period from January 1, 2014 through December 31, 2016. The fair value in this column represents the number of relative performance stock units issued (which have a payout of 0% to 200% of restricted stock shares at the vesting date) times the $0.29 market price of the Company’s Common Stock at December 31, 2014. However, under the performance criteria within the performance stock unit agreement, the payout value of the performance stock units was zero shares at December 31, 2014. Absolute performance stock units vest based on a three year cumulative stock price basis relative to pre-established stock price goals for the period from January 1, 2014 through December 31, 2016. The fair value in this column represents the number of absolute performance stock units issued (which have a payout of 0% to 200% of restricted stock shares on the vesting date) times the $0.29 market price of the Company’s Common Stock at December 31, 2014. However, under the performance criteria within the performance stock unit agreement, the payout value of the performance stock units was zero shares at December 31, 2014. Option Exercises and Stock Vested The following table sets forth information regarding exercise of stock options and vesting of restricted stock for each of the named executive officers during 2014. There were no exercises of stock options by our named executive officers in 2014. Stock Awards Name Number of Shares Acquired on Vesting Value Realized on Vesting ($) Manuel Pablo Zúñiga-Pflücker (1) $ Richard S. Menniti (1) J. Durkin Ledgard (1) Represents the vesting of restricted shares whose Board approval was on April 4, 2012 with an effective grant date of April 1, 2012. The restricted stock awards vested on April 1, 2014, the second anniversary from the date of grant. 39 Employment Agreements, Termination of Employment and Change in Control Arrangements We have severance agreements in place with our current executive officers. The severance agreements are in place through October 2015 and are automatically extended for one year periods unless written notice is received in accordance with the terms of the severance agreements. The severance agreements provide for certain payments and benefits upon termination of employment as follows: Termination for any reason: If the executive officer is terminated for any reason, other than described below, the executive offer is entitled to receive: (1) their unpaid base salary and unpaid accrued vacation through the date of termination; (2) any vested, but not forfeited amounts or benefits earned under the Company’s employee benefits programs, policies or award agreements; and (3) continued coverage under certain insurance policies. Death or disability If the executive officer is terminated due to death or disability, the executive offer is entitled to receive the benefits mentioned above and their annual bonus or incentive compensation prorated through the termination date. Involuntary termination without cause or voluntary resignation with good cause If the Company’s Chief Executive Officer is terminated due to involuntary termination without cause or voluntary resignation by the executive for good cause, he is entitled to receive the benefits mentioned above and: (1) his base salary will continue twenty-four months during the severance period, and will be paid in equal installments in accordance with the Company’s normal payroll practices; (2) an amount equal to an average of the annual bonuses paid for the two calendar years preceding the year of termination of employment, multiplied by 2.0, payable in a single lump sum payment within 90 days following termination; and (3) career transition services for 6 months. If the Company’s other executive officers are terminated due to involuntary termination without cause or voluntary resignation by the executive for good cause, they are entitled to receive the benefits mentioned above and: (1) their base salary will continue eighteen months during the severance period, and will be paid in equal installments in accordance with the Company’s normal payroll practices; (2) an amount equal to an average of the annual bonuses paid for the two calendar years preceding the year of termination of employment, multiplied by 1.5, payable in a single lump sum payment within 90 days following termination; and (3) career transition services for 6 months. Certain Breaches Under the terms of the severance agreements, each of the executive officers agree to (i) hold confidential information of the Company confidential during the term of the agreement and thereafter, unless authorized by the Company in writing, (ii) not to remove any property of the Company without the prior written consent of the Chief Legal, Administrative & Commercial Officer, (iii) a non-compete provision during the term of the agreement and for twelve months thereafter with respect to persons or entities in competition with the Company in the oil and gas exploration and production industry in Peru, (iv) not to solicit or assist any third party to solicit certain employees and independent contractors of the Company during the term of the agreement and for twelve months thereafter, and (iv) not disparage the Company, its affiliates, and their respective officers and directors during the executive’s service period and thereafter. If an executive breaches or threatens to breach any of these agreements, the executive’s participation in any accrued benefits under the Company’s benefit plans may be discontinued or forfeited, in addition to any other rights or remedies the Company may have, including specific enforcement. In addition, if an executive is found in a court of law or arbitration to have violated these obligations, any gains or future gains otherwise due to the executive will be forfeited to the Company and the executive will make the Company whole with respect to any losses. 40 Change of Control Upon a change of control of the Company and an involuntary termination without cause or voluntary resignation with good cause of an executive officer, the executive officer will receive the severance arrangements discussed above under “ Involuntary termination without cause or voluntary resignation with good cause.” Under the Company’s 2007 LTIP, in the event of a change of control of the Company (as defined in that plan), all outstanding options, stock appreciation rights and restricted stock become exercisable, realizable or vested in full, or shall be free of all conditions or restrictions, as applicable to each award. The plan defines a “change of control” to generally include: (i) any merger or consolidation whereby the outstanding stock of the Company prior to the transaction constitutes less than 50% of the voting power in the resulting entity; (ii) an acquisition of beneficial ownership by a person if, after the acquisition, the person beneficially owns 51% or more of the outstanding stock of the Company or the voting power of the Company (this does not include any acquisition directly from or by the Company, through an employee benefit plan sponsored by the Company, or that results in beneficial owners of outstanding Company stock prior to the acquisition by another corporation beneficially owning more than 50% of the then-outstanding shares of the corporation in the same proportion as their previous ownership of Company stock); (iii) any sale of all or substantially all of the Company’s assets; or (iv) the complete liquidation of the Company. In addition, in the event of a change of control, all performance shares or other performance-based awards shall be immediately payable based upon the extent, as determined by the Compensation Committee, to which the performance goals for the performance period then in progress have been made, up through the date of the change in control or based on 100% of the value on the date of grant of the performance shares or other performance-based award, if such amount is higher. Under the 2007 LTIP, upon the termination of an executive officer by the Company without cause (as that term is defined in the Plan), regardless of whether the reason for the termination is voluntary, involuntary, due to retirement, extended absence caused by disability or death, (i) all unvested options, stock appreciation rights and restricted stock of the executive officer shall lapse, become automatically cancelled or terminated and be immediately returned to the Company; and (ii) any vested but unexercised options or stock appreciation rights shall expire upon the expiration of such option or stock appreciation right. The Compensation Committee may provide otherwise in an award agreement, or exercise its discretion to accelerate the vesting of awards due to a termination. 41 Potential Payments The following table sets forth the potential payments that our named executive officers would receive upon termination under severance agreements or a change in control of the Company under the 2007 LTIP. The amounts appearing in the table below assume that the triggering event occurred as of December 31, 2014. Name Salary Bonus Accelerated Options Vesting (1) (4) Accelerated Stock Vesting (2) (4) Accelerated Stock Vesting - Performance Stock Units (5) All Other Compensation (3) Total Termination for any reason Manuel Pablo Zúñiga-Pflücker $ — $ — $ — $ — $ — $ — $ — Richard S. Menniti — J. Durkin Ledgard — Death or disability Manuel Pablo Zúñiga-Pflücker $ — $ — $ — $ $ — $ — $ Richard S. Menniti — J. Durkin Ledgard — Change in control, involuntary termination without cause or voluntary resignation with good cause Manuel Pablo Zúñiga-Pflücker $ $ $ — $ $ — $ $ Richard S. Menniti — — J. Durkin Ledgard — — Based upon the closing price per share of the Company’s Common Stock on December 31, 2014 of $0.29, the acceleration of vesting of options triggered by the events above would not impact the Company. Based upon the closing price per share of the Company’s Common Stock on December 31, 2014 of $0.29 multiplied by the number of shares of restricted stock that would vest upon occurrence of items mentioned in the table on December 31, 2014. The amounts included are estimates for career consulting services for 6 months. 42 The vesting of these awards are subject to the provisions contained within the respective stock option and restricted stock award agreement issued under the provision of the Company’s 2007 LTIP. The amount in this column is zero as both the relative performance units and the absolute performance units had a zero share payout value at December 31, 2014, under the performance criteria within the performance stock unit agreements. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information as of April 10, 2015, except as otherwise set forth below, concerning the beneficial ownership of the Company’s Common Stock by each person who beneficially owns more than five percent (5%) of the Common Stock, its affiliates, and by each of the Company’s executive officers and directors, and by all executive officers and directors as a group. Name and Address of Beneficial Owner(1) Number of Shares of Common Stock Beneficially Owned Percent of Beneficial Ownership Manuel Pablo Zúñiga-Pflücker (3) % Richard Spies (4) 0.2 % Richard S. Menniti (5) % J. Durkin Ledgard (6) % Dennis G. Strauch (7) 0.6 % John J. Lendrum, III (8) 0.6 % Stephen C. Beasley (9) 0.2 % James B. Taylor (10) 0.2 % Stephen R. Brand (11) % Jerelyn Eagan (12) % Robert L. Sovine 0 % All directors and executive officers as a group (eleven persons) % International Finance Corporation (13) 2121 Pennsylvania Avenue, N.W. Washington, DC 20433 % Except as indicated herein, the business address for each beneficial owner is 580 Westlake Park Blvd, Suite 525, Houston, Texas 77079. The calculations of percentage beneficial ownership are based on 118,663,085 shares issued as of April 10, 2015, plus any potentially dilutive securities for each person or group. The shares reflected above include vested options to purchase 1,132,491 shares of Common Stock, options to purchase 42,683 shares of Common Stock that will vest within 60 days, and 232,679 shares of restricted Common Stock that will vest within 60 days. The shares reflected above include vested options to purchase 114,444 shares of Common Stock. The shares reflected above include vested options to purchase 251,200 shares of Common Stock, options to purchase 27,715 shares of Common Stock that will vest within 60 days and 137,016 shares of restricted Common Stock that will vest within 60 days. The shares reflected above include vested options to purchase 370,839 shares of Common Stock, options to purchase 25,698 shares of Common Stock that will vest within 60 days and 137,016 shares of restricted Common Stock that will vest within 60 days. 43 The shares reflected above include vested options to purchase 304,480 shares of Common Stock and 36,765 shares of restricted Common Stock that will vest within 60 days. The shares reflected above include vested options to purchase 592,480 shares of Common Stock and 36,765 shares of restricted Common Stock that will vest within 60 days. The shares reflected above include vested options to purchase 92,480 shares of Common Stock and 36,765 shares of restricted Common Stock that will vest within 60 days. The shares reflected above include vested options to purchase 126,220 shares of Common Stock and 55,148 shares of restricted Common Stock that will vest within 60 days. The shares reflected above include 36,765 shares of restricted Common Stock that will vest within 60 days. The shares reflected above include 36,765 shares of restricted Common Stock that will vest within 60 days. All information in the table with respect to International Finance Corporation (“IFC”) is based on the Schedule 13G/A filed by IFC with the SEC on February 4, 2010 and information provided to the Company by IFC. Based upon information provided to the Company by IFC, Luc Dejonckheere - Manager of IFC’s Infrastructure and Natural Resources Portfolio in Latin America, has voting power and investment power over the shares of Common Stock. Rule 13d-3 under the Securities Exchange Act of 1934, provides for the determination of beneficial owners of securities. That rule includes as beneficial owners of securities, any person who directly or indirectly has, or shares, voting power and/or investment power with respect to such securities. Rule 13d-3 also includes as a beneficial owner of a security any person who has the right to acquire beneficial ownership of such security within sixty days through any means, including the exercise of any option, warrant or conversion of a security. Any securities not outstanding which are subject to such options, warrants or conversion privileges are deemed to be outstanding for the purpose of computing the percentage of outstanding securities of the class owned by such person. Those securities are not deemed to be outstanding for the purpose of computing the percentage of the class by any other person. Included in this table are (1) all vested derivative securities, (2) restricted stock that will vest within sixty days of April 10, 2015, and (3) those stock options that will vest within sixty days of April 10, 2015. SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS The following table sets forth information as of December 31, 2014 with respect to compensation plans under which equity securities are authorized for issuance. Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by shareholders $ Equity compensation plans not approved by shareholders — — — Total $ 44 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS There have been no transactions, since the beginning of the Company’s last fiscal year, or any currently proposed transactions, in which the Company was or is to be a participant and the amount involved exceeds $120,000, and in which any director or executive officer or any security holder of record who is known to the Company to beneficially own more than 5% of the Company’s Common Stock, or any member of the immediate family of any of the foregoing persons, had a material interest. As provided in the charter of the Company’s Audit Committee, it is the Company’s policy that it will not enter into any transactions required to be disclosed under Item 404 of the SEC’s Regulation S-K unless the Audit Committee or another independent body of the Board of Directors first reviews and approves the transactions. In addition, pursuant to the Company’s Code of Ethical Conduct and Business Practices, all employees, officers and directors of the Company and its subsidiaries are prohibited from engaging in any relationship or financial interest that is an actual or potential conflict of interest with the Company without approval. Employees, officers and directors are required to provide written disclosure to the Chief Executive Officer as soon as they have any knowledge of a transaction or proposed transaction with an outside individual, business or other organization that would create a conflict of interest or the appearance of one. PROPOSAL TWO APPROVAL, BY NON-BINDING VOTE, OF OUR COMPENSATION OF NAMED EXECUTIVE OFFICERS The Dodd-Frank Wall Street and Consumer Protection Act of 2010, or the Dodd-Frank Act, enables our shareholders to vote to approve, on a non-binding advisory basis, the compensation of our named executive officers as disclosed in this proxy statement in accordance with the disclosure rules of the SEC. As described in detail under the heading “Compensation Discussion and Analysis,” our executive compensation programs are designed to attract and retain key executives, to stimulate management’s efforts on our behalf in a way that supports our business plan and to align management’s incentives with the long-term interests of the Company and its shareholders. Please read the “Compensation Discussion and Analysis” beginning on page 24 for additional details about our executive compensation programs, including information about the fiscal year 2014 compensation of our named executive officers. We are asking shareholders to indicate their support for our named executive officer compensation as described in this proxy statement. This proposal, commonly known as “say on pay,” gives our shareholders the opportunity to express their views on our named executive officers’ compensation. The vote on this proposal is not intended to address any specific element of compensation, but rather the overall compensation of our named executive officers and the philosophy, policies and practices described in this proxy statement. Accordingly, we will ask our shareholders to vote FOR this proposal on their proxy card. The say on pay vote is advisory and, therefore, not binding on the Company, the Compensation Committee or the Board of Directors. Our Board of Directors and our Compensation Committee value the opinions of our shareholders, and to the extent there is any significant vote against our named executive officer compensation as disclosed in this proxy statement, the Compensation Committee will evaluate what, if any, actions are necessary to address the concerns of shareholders. 45 Accordingly, we ask our shareholders to approve the following advisory resolution at the 2014 Annual Meeting: “RESOLVED, that the compensation paid to the Company’s named executive officers, as disclosed pursuant to Item 402 of Regulation S-K, including Compensation Discussion and Analysis, compensation tables and narrative discussion, is hereby APPROVED.” THE BOARD OF DIRECTORS RECOMMENDS THAT THE SHAREHOLDERS VOTE “FOR” THE APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THIS PROXY STATEMENT. PROPOSAL three RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS The Board of Directors of the Company has approved and is recommending to holders of shares of the Company’s Common Stock a proposal to ratify the appointment of BDO USA, LLP as the Company’s independent public accountants for the year ending December 31, 2015. Representatives from BDO USA, LLP are expected to attend the Annual Meeting. Additionally, they will have the opportunity to make a statement if they desire to do so, and will be available to respond to appropriate questions. Vote Required The vote required to approve the proposal to ratify the selection of BDO USA, LLP as the Company’s independent public accountants is the affirmative vote of the holders of a majority of the votes cast at the Annual Meeting. Each holder of shares of Common Stock is entitled to one vote for each share of Common Stock held. THE BOARD OF DIRECTORS RECOMMENDS THAT THE SHAREHOLDERS VOTE “FOR” THE RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS. Principal Accountant Fees and Services The following table lists the aggregate fees and costs billed by BDO USA, LLP and its network firm, BDO Peru for 2014 and 2013 services identified below: Amount Billed 4 3 Audit Fees $ $ Audit-Related Fees Tax Fees All Other Fees Total $ $ Included in this amount are approximately $468,800 of fees for the integrated audit and quarterly reviews, $75,600 of fees for consultations and procedures related to debt issuance, and $30,900 pertain to out of pocket expenses billed to BDO USA, LLP. This amount represents fees billed by BDO Peru for Peruvian statutory audits. Included in this amount are tax related fees, of which $300 related to out of pocket expenses. 46 Included in this amount are consulting services. The Audit Committee has concluded that these services are compatible with maintaining BDO USA, LLP’s independence. Included in this amount are approximately $425,000 of fees for the integrated audit and quarterly reviews, $129,200 of fees for consultations and procedures related to convertible debt issuance, and $65,800 pertain to out of pocket expenses billed by BDO USA, LLP. This amount represents fees billed by BDO Peru for Peruvian statutory audits. Included in this amount are tax related fees, of which $5,100 relate to out of pocket expenses. Included in this amount are consulting services. The Audit Committee has concluded that these services are compatible with maintaining BDO USA, LLP’s independence. The Board of Director’s policy is to prohibit the independent auditor from providing any non-audit services unless the service is permitted under applicable law and is pre-approved by the Audit Committee. Audit Committee Report The Audit Committee has reviewed and discussed the Company’s audited financial statements for the year ended December 31, 2014 with the Company’s independent auditors and with members of management. Management is responsible for the Company’s internal controls and the financial reporting process. The Company’s independent auditor is responsible for performing an independent audit of the Company’s consolidated financial statements in accordance with standards of the PCAOB and to issue a report thereon. The Audit Committee’s responsibility is to monitor and oversee these processes. In this context, the Audit Committee has met and held discussions with the Company’s management and its independent auditor, BDO USA, LLP. Management represented to the Audit Committee that the Company’s consolidated financial statements were prepared in accordance with generally accepted U.S. accounting principles, and the Audit Committee has reviewed and discussed the consolidated financial statements with management and BDO USA, LLP. The Audit Committee discussed with BDO USA, LLP matters required to be discussed by PCAOB Auditing Standard No. 16: Communications with Audit Committees. BDO USA, LLP also provided to the Audit Committee the written disclosures and the letter required by the Public Company Accounting Oversight Board regarding the independent accountant’s communications with the audit committee concerning independence. The Audit Committee discussed the firm’s independence with BDO USA, LLP. Based on and in reliance upon the reviews and discussions referred to above, the Audit Committee recommended that the audited consolidated financial statements be included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. Submitted by the Audit Committee of the Board of Directors. John J. Lendrum, III - Chairman of the Audit Committee Jerelyn Eagan Stephen C. Beasley 47 SHAREHOLDER PROPOSALS FOR THE 2 Under the rules of the SEC, if you want the Company to consider including a proposal in next year’s proxy statement, you must submit the proposal in writing to BPZ Resources, Inc., 580 Westlake Park Boulevard, Suite 525, Houston, Texas 77079, Attention: Corporate Secretary, no later than 5:00 pm Central Standard Time on January 11, 2016. Under our bylaws, and as permitted by the rules of the SEC and Texas state law, certain procedures are provided that a shareholder must follow to nominate persons for election as directors or to introduce an item of business at an Annual Meeting of Shareholders. These procedures provide that nomination for directors or for other business to be properly brought before an Annual Meeting by a shareholder notice must be submitted in writing to the Corporate Secretary of the Company at our principal executive offices. We must receive the notice of your intention to introduce a nomination or other item of business at our 2016 Annual Meeting of Shareholders no later than the close of business on the ninetieth day, nor earlier than the one hundred twentieth day, prior to the first anniversary of the preceding year’s annual meeting. We must therefore receive your notice no sooner than February 22, 2016 and no later than 5:00 pm Central Standard Time on March 21, 2016. Notice of a proposed director nomination must include the following information: ● name; ● age; ● business, mailing or residence address; ● principal occupations and employment during the past five years; ● the additional information that would be required to be disclosed under the rules of the SEC in a proxy statement soliciting proxies for election of directors in an election contest; and ● a written consent of such nominee to be named in the proxy statement as a nominee and to serve as a director if elected. Notice of a proposed item of business must include: ● a brief description of the business desired to be brought before the meeting, the reason for conducting such business at the meeting; and ● any material interest of the shareholder, and any beneficial owner on whose behalf the proposal is made in such business. In addition, as to any shareholder giving notice and the beneficial owner, if any, on whose behalf the nomination or proposal is made, the notice must include: ● the name and address of such shareholder, as they appear on the Company’s books, and of such beneficial owner; and ● the class or series and number of shares of the Company which are owned beneficially and of record by such shareholder and such beneficial owner. 48 OTHER MATTERS Neither we nor any of the persons named as proxies know of any matters other than those described above to be voted on at the Annual Meeting. However, if any other matters are properly presented at the Annual Meeting, it is the intention of the persons named as proxies to vote in accordance with their best judgment on these matters, subject to the discretion of the Board of Directors. A copy of our Annual Report to Shareholders for the year ended December 31, 2014 is available under the Investor Relations, SEC Filings section of our website at www.bpzenergy.com and on the website www.edocumentview.com/BPZRQ , but it is not to be deemed a part of our proxy soliciting material. Shareholders may obtain additional copies of our current Annual Report on Form 10-K without charge by writing to BPZ Resources, Inc., 580 Westlake Park Boulevard, Suite 525, Houston, Texas 77079, Attention: Corporate Secretary. Our Annual Report on Form 10-K and other filings with the SEC may also be accessed through our website at www.bpzenergy.com or the SEC’s website at www.sec.gov . By order of the Board of Directors, /s/ James B. Taylor James B. Taylor Chairman of the Board 49
